UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-3919 Name of Registrant: Vanguard Star Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2010 Item 1: Schedule of Investments Vanguard STAR Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Funds (49.9%) Vanguard Windsor II Fund Investor Shares 90,859,833 2,082,507 Vanguard Windsor Fund Investor Shares 97,350,143 1,139,970 Vanguard PRIMECAP Fund Investor Shares 15,563,460 891,631 Vanguard U.S. Growth Fund Investor Shares 56,994,591 889,685 Vanguard Morgan Growth Fund Investor Shares 58,397,802 887,063 Vanguard Explorer Fund Investor Shares 9,198,330 550,244 International Stock Funds (12.6%) Vanguard International Value Fund 28,045,300 814,716 Vanguard International Growth Fund Investor Shares 48,151,396 809,906 Bond Funds (25.0%) Vanguard Long-Term Investment-Grade Fund Investor Shares 169,983,146 1,625,039 Vanguard GNMA Fund Investor Shares 144,702,141 1,603,300 Short-Term Bond Fund (12.5%) Vanguard Short-Term Investment-Grade Fund Investor Shares 148,444,523 1,604,685 Total Investment Companies (Cost $11,110,373) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.297% (Cost $2,065) 2,064,699 2,065 Total Investments (100.0%) (Cost $11,112,438) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At July 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. STAR Fund C. At July 31, 2010, the cost of investment securities for tax purposes was $11,112,438,000. Net unrealized appreciation of investment securities for tax purposes was $1,788,373,000, consisting of unrealized gains of $1,941,664,000 on securities that had risen in value since their purchase and $153,291,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Total International Stock Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (99.6%) 1 Argentina (0.0%) Siderar SAIC Class A 30  Australia (6.2%) BHP Billiton Ltd. 6,762,295 245,473 Commonwealth Bank of Australia 3,091,491 147,489 Westpac Banking Corp. 5,997,309 130,417 Australia & New Zealand Banking Group Ltd. 5,103,966 106,794 National Australia Bank Ltd. 4,270,676 97,417 Woolworths Ltd. 2,498,523 58,311 Wesfarmers Ltd. 2,025,320 57,056 Rio Tinto Ltd. 878,028 56,355 Westfield Group 4,417,520 48,864 Woodside Petroleum Ltd. 1,096,163 41,383 CSL Ltd. 1,120,578 33,596 QBE Insurance Group Ltd. 2,063,536 31,189 Newcrest Mining Ltd. 972,459 28,902 Telstra Corp. Ltd. 8,808,177 25,671 Origin Energy Ltd. 1,776,549 24,837 Macquarie Group Ltd. 677,236 22,863 Foster's Group Ltd. 3,900,699 20,367 Santos Ltd. 1,683,185 20,298 AMP Ltd. 4,143,403 19,907 Suncorp-Metway Ltd. 2,570,201 19,492 Stockland 4,819,712 16,558 Orica Ltd. 725,987 16,550 Amcor Ltd. 2,467,838 14,675 Brambles Ltd. 2,856,735 13,977 Insurance Australia Group Ltd. 4,204,783 13,014 AGL Energy Ltd. 903,629 12,093 Coca-Cola Amatil Ltd. 1,126,972 11,698 Transurban Group 2,578,505 10,433 AXA Asia Pacific Holdings Ltd. 2,099,449 10,318 * Fortescue Metals Group Ltd. 2,515,863 9,799 Incitec Pivot Ltd. 3,295,464 9,719 GPT Group 3,565,159 9,241 ASX Ltd. 350,341 9,175 Wesfarmers Ltd. Price Protected Shares 307,640 8,687 * Asciano Group 5,646,812 8,665 Computershare Ltd. 897,474 8,224 WorleyParsons Ltd. 386,933 8,108 BlueScope Steel Ltd. 3,653,272 7,861 TABCORP Holdings Ltd. 1,220,863 7,571 OneSteel Ltd. 2,697,247 7,314 Leighton Holdings Ltd. 272,174 7,274 Mirvac Group 6,041,877 7,263 Cochlear Ltd. 113,287 7,243 Toll Holdings Ltd. 1,330,161 7,164 Lend Lease Group 1,076,156 7,101 Dexus Property Group 9,575,396 7,073 * OZ Minerals Ltd. 6,269,697 7,010 Goodman Group 12,507,394 6,966 Sonic Healthcare Ltd. 741,584 6,923 Alumina Ltd. 4,890,203 6,889 Crown Ltd. 914,445 6,600 Metcash Ltd. 1,569,616 6,320 Intoll Group 4,639,643 6,162 CFS Retail Property Trust 3,581,411 6,095 ^ Fairfax Media Ltd. 4,352,007 5,810 Boral Ltd. 1,438,432 5,525 Tatts Group Ltd. 2,451,461 5,435 Bendigo and Adelaide Bank Ltd. 711,897 5,284 Sims Metal Management Ltd. 325,306 5,238 * James Hardie Industries SE 882,507 5,215 * Arrow Energy Ltd. 1,177,725 4,986 * Qantas Airways Ltd. 2,218,935 4,973 * Paladin Energy Ltd. 1,312,664 4,585 CSR Ltd. 2,896,819 4,518 MAp Group 1,499,089 4,023 Harvey Norman Holdings Ltd. 1,070,970 3,391 Billabong International Ltd. 411,042 3,391 Goodman Fielder Ltd. 2,712,237 3,275 MacArthur Coal Ltd. 257,219 2,923 ^ Aristocrat Leisure Ltd. 825,550 2,536 Caltex Australia Ltd. 270,659 2,515 SP AusNet 2,628,780 1,898 Energy Resources of Australia Ltd. 131,905 1,648 Austria (0.2%) Erste Group Bank AG 387,325 15,501 OMV AG 307,599 10,285 Telekom Austria AG 631,515 8,123 Voestalpine AG 238,516 7,625 * IMMOFINANZ AG 2,033,687 6,686 Verbund AG 154,058 5,466 Raiffeisen International Bank Holding AG 109,143 4,951 Vienna Insurance Group 77,411 3,671 Belgium (0.7%) Anheuser-Busch InBev NV 1,474,112 78,089 Delhaize Group SA 205,422 15,166 * KBC Groep NV 330,252 14,536 Groupe Bruxelles Lambert SA 165,387 12,839 Ageas 4,537,480 12,432 Solvay SA Class A 121,477 11,887 Belgacom SA 308,975 11,087 Umicore 231,308 7,801 Colruyt SA 30,595 7,537 UCB SA 206,846 6,670 * Dexia SA 1,134,779 5,550 Mobistar SA 61,753 3,561 Cie Nationale a Portefeuille 65,840 3,152 Brazil (4.0%) Petroleo Brasileiro SA Prior Pfd. 4,981,200 78,961 Vale SA Prior Pfd. 3,081,800 74,802 Petroleo Brasileiro SA 3,817,100 69,297 Itau Unibanco Holding SA Prior Pfd. 2,921,181 65,389 Vale SA 2,081,500 57,493 Banco Bradesco SA 3,097,358 56,794 Investimentos Itau SA Prior Pfd. 4,629,181 34,242 BM&FBovespa SA 3,927,678 29,031 * OGX Petroleo e Gas Participacoes SA 2,613,100 27,516 Itau Unibanco Holding SA ADR 1,213,884 27,179 Cia de Bebidas das Americas Prior Pfd. 248,943 26,848 Vale SA Class B Pfd. ADR 951,907 23,065 Petroleo Brasileiro SA ADR Type A 676,532 21,548 Banco do Brasil SA 1,170,521 20,232 Cia Siderurgica Nacional SA 1,129,800 18,732 BRF - Brasil Foods SA 1,255,400 17,573 Vale SA Class B ADR 541,718 15,060 Petroleo Brasileiro SA ADR 390,081 14,199 Gerdau SA Prior Pfd. 978,900 14,181 Banco Santander Brasil SA ADR 1,015,896 13,532 Usinas Siderurgicas de Minas Gerais SA Prior Pfd. 461,300 12,970 Banco Bradesco SA ADR 687,842 12,815 Cielo SA 1,236,758 11,202 PDG Realty SA Empreendimentos e Participacoes 1,053,386 11,146 Redecard SA 690,010 10,573 Metalurgica Gerdau SA Class A 559,700 9,897 Bradespar SA Prior Pfd. 463,000 9,732 Cia Energetica de Minas Gerais Prior Pfd. 626,037 9,336 Natura Cosmeticos SA 348,500 9,115 Cyrela Brazil Realty SA Empreendimentos e Participacoes 605,335 8,477 Lojas Renner SA 246,898 8,285 Vivo Participacoes SA Prior Pfd. 301,525 8,083 All America Latina Logistica SA 819,600 7,717 Ultrapar Participacoes SA Prior Pfd. 149,469 7,665 Souza Cruz SA 157,300 7,209 Cia de Concessoes Rodoviarias 312,453 7,166 * Hypermarcas SA 542,880 7,075 Cia Siderurgica Nacional SA ADR 396,692 6,660 Tele Norte Leste Participacoes SA Prior Pfd. 418,900 6,152 Centrais Eletricas Brasileiras SA Prior Pfd. 390,400 6,015 Cia de Bebidas das Americas ADR 51,765 5,654 Centrais Eletricas Brasileiras SA 436,200 5,637 Gafisa SA 750,310 5,601 Lojas Americanas SA Prior Pfd. 621,200 5,227 Usinas Siderurgicas de Minas Gerais SA 178,800 5,196 JBS SA 1,058,322 5,175 Gerdau SA ADR 338,878 4,961 Cia Energetica de Sao Paulo Prior Pfd. 318,725 4,860 MRV Engenharia e Participacoes SA 533,084 4,804 CPFL Energia SA 195,300 4,506 Duratex SA 425,201 4,472 Empresa Brasileira de Aeronautica SA 643,100 4,179 * Fibria Celulose SA 255,675 4,024 BR Malls Participacoes SA 266,148 4,001 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 61,206 3,982 Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Prior Pfd. 187,800 3,952 * NET Servicos de Comunicacao SA Prior Pfd. 344,600 3,691 Tractebel Energia SA 267,700 3,493 * Cosan SA Industria e Comercio 238,600 3,431 Suzano Papel e Celulose SA Prior Pfd. 359,450 3,417 Cia de Saneamento Basico do Estado de Sao Paulo 171,000 3,395 Rossi Residencial SA 359,676 3,284 Banco do Estado do Rio Grande do Sul Prior Pfd. 371,089 3,205 Localiza Rent a Car SA 223,502 3,082 * Brasil Telecom SA Prior Pfd. 452,020 2,961 * LLX Logistica SA 560,633 2,827 Marfrig Alimentos SA 273,352 2,735 Tim Participacoes SA Prior Pfd. 952,400 2,718 Empresa Brasileira de Aeronautica SA ADR 102,873 2,713 Cia Paranaense de Energia Prior Pfd. 124,100 2,683 AES Tiete SA Prior Pfd. 209,700 2,623 Gol Linhas Aereas Inteligentes SA Prior Pfd. 188,100 2,615 TAM SA Prior Pfd. 152,383 2,562 Braskem SA 337,000 2,545 Multiplan Empreendimentos Imobiliarios SA 132,828 2,515 Klabin SA Prior Pfd. 858,300 2,474 * MMX Mineracao e Metalicos SA 334,800 2,260 EDP - Energias do Brasil SA 112,000 2,259 Porto Seguro SA 195,200 2,252 Brookfield Incorporacoes SA 431,900 2,247 Cia Energetica de Minas Gerais ADR 147,558 2,243 Tele Norte Leste Participacoes SA 105,700 1,977 Sul America SA 225,000 1,975 B2W Cia Global Do Varejo 102,818 1,944 Cia Paranaense de Energia ADR 85,756 1,880 * Fertilizantes Fosfatados SA Prior Pfd. 199,849 1,743 Cia Brasileira de Distribuicao Grupo Pao de Acucar Prior Pfd. 52,991 1,732 Banco Santander Brasil SA 127,500 1,682 Cia de Transmissao de Energia Electrica Paulista Prior Pfd. 61,000 1,671 Brasil Telecom SA ADR 79,490 1,555 Telemar Norte Leste SA Prior Pfd. 53,000 1,383 Tele Norte Leste Participacoes SA ADR 88,949 1,301 * Fibria Celulose SA ADR 76,662 1,204 Cia de Saneamento Basico do Estado de Sao Paulo ADR 29,165 1,161 BRF - Brasil Foods SA ADR 74,500 1,052 Tim Participacoes SA ADR 19,821 566 Vivo Participacoes SA ADR 19,341 517 Centrais Eletricas Brasileiras SA ADR 22,600 296 * NET Servicos de Comunicacao SA ADR 23,000 249 Chile (0.4%) Empresas COPEC SA 933,162 15,280 Empresas CMPC SA 224,708 10,174 Centros Comerciales Sudamericanos SA 1,801,270 9,175 Enersis SA 19,570,524 8,129 Empresa Nacional de Electricidad SA 4,900,058 8,066 Lan Airlines SA 275,276 6,574 CAP SA 150,952 5,546 Sociedad Quimica y Minera de Chile SA Class B 130,816 4,968 SACI Falabella 571,648 4,474 Banco Santander Chile ADR 52,540 4,361 Colbun SA 14,220,434 3,874 Banco Santander Chile 41,890,305 3,335 Banco de Credito e Inversiones 63,609 3,323 ENTEL Chile SA 217,063 3,102 Empresa Nacional de Electricidad SA ADR 59,905 2,968 Enersis SA ADR 143,095 2,968 Cia Cervecerias Unidas SA 263,378 2,776 AES Gener SA 4,979,694 2,599 Vina Concha y Toro SA 966,492 2,323 Sociedad Quimica y Minera de Chile SA ADR 53,346 2,027 China (4.6%) China Mobile Ltd. 12,127,000 123,235 Industrial & Commercial Bank of China 109,199,000 83,624 China Construction Bank Corp. 90,548,000 76,957 China Life Insurance Co. Ltd. 14,994,000 67,018 Bank of China Ltd. 114,883,188 60,820 CNOOC Ltd. 36,003,000 60,679 PetroChina Co. Ltd. 42,514,000 48,631 Tencent Holdings Ltd. 2,027,649 39,152 Ping An Insurance Group Co. of China Ltd. 3,466,200 28,716 China Shenhua Energy Co. Ltd. 6,874,500 26,557 China Petroleum & Chemical Corp. 32,124,000 25,924 China Merchants Bank Co. Ltd. 8,003,551 21,442 China Overseas Land & Investment Ltd. 8,337,680 17,914 China Unicom Hong Kong Ltd. 11,975,694 16,349 ^ Bank of Communications Co. Ltd. 13,535,500 15,045 China Telecom Corp. Ltd. 28,446,000 14,268 * Agricultural Bank of China 26,830,000 12,089 Belle International Holdings Ltd. 7,740,000 11,953 Hengan International Group Co. Ltd. 1,361,500 11,753 China Coal Energy Co. 7,117,000 9,961 Want Want China Holdings Ltd. 12,022,500 9,435 China Resources Enterprise Ltd. 2,446,000 9,305 China Yurun Food Group Ltd. 2,711,413 8,920 Tingyi Cayman Islands Holding Corp. 3,454,000 8,791 China Resources Land Ltd. 4,100,000 8,725 Yanzhou Coal Mining Co. Ltd. 4,014,000 8,659 China Merchants Holdings International Co. Ltd. 2,248,000 8,538 China Citic Bank Corp. Ltd. 12,542,539 8,495 China Communications Construction Co. Ltd. 8,570,000 8,105 Dongfeng Motor Group Co. Ltd. 5,518,000 7,726 * GOME Electrical Appliances Holdings Ltd. 21,316,980 7,401 China Resources Power Holdings Co. Ltd. 3,361,600 7,335 ^ Byd Co. Ltd. 1,056,500 7,294 *,^ Aluminum Corp. of China Ltd. 8,126,000 7,196 China Minsheng Banking Corp. Ltd. 7,630,800 7,128 China Mengniu Dairy Co. Ltd. 2,284,000 7,116 Beijing Enterprises Holdings Ltd. 1,051,000 6,958 China Pacific Insurance Group Co. Ltd. 1,642,738 6,567 Kunlun Energy Co. Ltd. 4,998,000 6,529 Inner Mongolia Yitai Coal Co. Class B 1,204,200 6,496 ^ Jiangxi Copper Co. Ltd. 2,870,000 6,395 Shimao Property Holdings Ltd. 3,299,500 6,349 Lenovo Group Ltd. 9,628,000 6,202 ^ Anhui Conch Cement Co. Ltd. 1,704,000 5,964 China Railway Group Ltd. 7,777,000 5,817 Kingboard Chemical Holdings Ltd. 1,203,500 5,586 *,^ China COSCO Holdings Co. Ltd. 4,960,500 5,572 Chaoda Modern Agriculture Holdings Ltd. 5,005,825 5,384 * Air China Ltd. 4,644,000 5,348 China Railway Construction Corp. Ltd. 3,833,800 5,342 * China Taiping Insurance Holdings Co. Ltd. 1,568,600 5,301 ^ Alibaba.com Ltd. 2,556,500 5,296 Zijin Mining Group Co. Ltd. 8,128,000 5,262 Denway Motors Ltd. 9,822,000 5,019 *,^ PICC Property & Casualty Co. Ltd. 4,904,000 4,972 Shanghai Industrial Holdings Ltd. 1,087,000 4,964 ^ Sino-Ocean Land Holdings Ltd. 6,427,000 4,920 Nine Dragons Paper Holdings Ltd. 3,312,669 4,830 Citic Pacific Ltd. 2,274,000 4,693 China National Building Material Co. Ltd. 2,404,000 4,550 Li Ning Co. Ltd. 1,372,500 4,537 COSCO Pacific Ltd. 3,240,000 4,431 Parkson Retail Group Ltd. 2,545,000 4,375 Sinopharm Group Co. 1,120,800 4,204 China Oilfield Services Ltd. 3,164,000 4,169 China High Speed Transmission Equipment Group Co. Ltd. 1,769,000 4,050 China Shipping Development Co. Ltd. 2,622,000 3,864 China Everbright Ltd. 1,464,000 3,825 ^ Agile Property Holdings Ltd. 2,892,000 3,776 Yantai Changyu Pioneer Wine Co. Class B 356,450 3,754 ^ Poly Hong Kong Investments Ltd. 3,010,000 3,638 Huaneng Power International Inc. 6,168,000 3,603 ^ China Agri-Industries Holdings Ltd. 3,156,000 3,567 Xinao Gas Holdings Ltd. 1,480,000 3,509 ^ Angang Steel Co. Ltd. 2,268,000 3,439 Shandong Weigao Group Medical Polymer Co. Ltd. 756,000 3,422 Weichai Power Co. Ltd. 413,400 3,421 Renhe Commercial Holdings Co. Ltd. 15,799,635 3,400 Huabao International Holdings Ltd. 2,581,000 3,337 China South Locomotive and Rolling Stock Corp. 4,002,000 3,307 ^ Golden Eagle Retail Group Ltd. 1,371,000 3,264 ^ ZTE Corp. 1,012,918 3,250 *,^ China Longyuan Power Group Corp. 3,083,000 3,243 Fushan International Energy Group Ltd. 5,536,000 3,200 China Vanke Co. Ltd. Class B 2,429,500 3,174 ^ Guangzhou R&F Properties Co. Ltd. 2,004,400 3,148 Tsingtao Brewery Co. Ltd. 622,000 2,948 Shanghai Electric Group Co. Ltd. 5,938,000 2,799 ^ Geely Automobile Holdings Ltd. 7,335,000 2,747 Zhejiang Expressway Co. Ltd. 2,862,000 2,705 Anta Sports Products Ltd. 1,526,000 2,701 ^ Datang International Power Generation Co. Ltd. 6,244,000 2,683 ^ Country Garden Holdings Co. 8,447,000 2,682 China Dongxiang Group Co. 4,680,000 2,648 ^ Shui On Land Ltd. 5,786,199 2,643 Guangdong Investment Ltd. 5,200,000 2,603 ^ Soho China Ltd. 4,173,000 2,578 Fosun International 3,359,500 2,576 *,^ China Shipping Container Lines Co. Ltd. 6,800,000 2,522 Lee & Man Paper Manufacturing Ltd. 3,222,000 2,377 * Semiconductor Manufacturing International Corp. 34,285,000 2,375 Wumart Stores Inc. 1,071,000 2,347 ^ Dongfang Electric Corp. Ltd. 671,600 2,316 *,^ Metallurgical Corp. of China Ltd. 4,944,000 2,307 ^ Longfor Properties Co. Ltd. 2,083,000 2,288 Jiangsu Expressway Co. Ltd. 2,316,000 2,253 ^ Skyworth Digital Holdings Ltd. 3,115,000 2,253 BBMG Corp. 1,830,000 2,163 China BlueChemical Ltd. 3,354,000 2,156 China International Marine Containers Co. Ltd. Class B 1,451,553 2,115 ^ China Zhongwang Holdings Ltd. 3,342,400 2,106 ^ Maanshan Iron & Steel 3,654,000 2,042 China Shineway Pharmaceutical Group Ltd. 752,000 2,003 ^ Hopson Development Holdings Ltd. 1,468,000 2,000 Beijing Capital International Airport Co. Ltd. 3,702,000 1,958 Sinopec Shanghai Petrochemical Co. Ltd. 4,898,000 1,915 Hidili Industry International Development Ltd. 2,098,000 1,899 Franshion Properties China Ltd. 6,338,000 1,838 * Sinofert Holdings Ltd. 4,150,000 1,834 China Communications Services Corp. Ltd. 3,550,000 1,804 Sinotruk Hong Kong Ltd. 1,519,500 1,398 * China Travel International Inv HK 5,610,000 1,389 Greentown China Holdings Ltd. 1,106,000 1,378 Shanghai Lujiazui Finance & Trade Zone Development Co. Ltd. Class B 893,200 1,367 * Kingboard Chemical Holdings Ltd. Warrants Exp. 10/31/2012 117,650 47 Colombia (0.1%) BanColombia SA ADR 199,034 11,669 Ecopetrol SA 608,600 1,024 Cementos Argos SA 52,100 323 Grupo de Inversiones Suramericana SA 13,700 243 Inversiones Argos SA 14,000 154 Almacenes Exito SA 14,000 152 Interconexion Electrica SA 19,700 140 Czech Republic (0.1%) CEZ AS 331,595 15,184 Komercni Banka AS 31,047 6,035 Telefonica O2 Czech Republic AS 231,172 5,287 *,^ Central European Media Enterprises Ltd. 62,000 1,330 Denmark (0.8%) Novo Nordisk A/S Class B 890,046 76,155 AP Moller - Maersk A/S Class B 2,685 22,624 * Danske Bank A/S 925,970 21,746 * Vestas Wind Systems A/S 417,470 20,260 Carlsberg A/S Class B 218,346 19,329 Novozymes A/S 94,851 12,106 AP Moller - Maersk A/S 1,133 9,309 DSV A/S 423,841 7,557 Coloplast A/S Class B 46,560 4,833 *,^ William Demant Holding AS 48,401 3,544 Tryg AS 52,333 3,178 Egypt (0.1%) Orascom Construction Industries GDR 178,475 7,609 Orascom Telecom Holding SAE GDR 1,093,763 5,126 Egyptian Financial Group-Hermes Holding 197,600 973 Commercial International Bank Egypt SAE 119,200 824 * Talaat Moustafa Group 558,257 717 Telecom Egypt 194,865 587 * Ezz Steel 146,400 464 * ElSwedy Cables Holding Co. 18,400 219 Egyptian Kuwaiti Holding Co. 138,692 201 Egyptian Co. for Mobile Services 4,900 138 Finland (0.8%) Nokia Oyj 7,651,309 72,051 Fortum Oyj 905,726 21,044 Sampo Oyj 855,696 20,902 UPM-Kymmene Oyj 1,068,851 15,511 Kone Oyj Class B 313,031 14,286 Metso Oyj 263,308 10,381 Stora Enso Oyj 1,195,798 9,678 Wartsila Oyj 170,888 8,999 Nokian Renkaat Oyj 215,168 6,036 Elisa Oyj 274,998 5,453 Kesko Oyj Class B 134,169 5,203 Outokumpu Oyj 240,018 3,981 Neste Oil Oyj 258,898 3,819 Pohjola Bank PLC 283,570 3,519 Orion Oyj Class B 180,779 3,490 Sanoma Oyj 166,864 3,318 Rautaruukki Oyj 168,306 3,247 France (7.5%) Total SA 4,245,834 214,336 BNP Paribas 1,904,829 130,210 Sanofi-Aventis SA 2,118,886 123,176 GDF Suez 2,498,061 82,807 France Telecom SA 3,724,408 77,898 Societe Generale 1,263,227 72,549 Danone 1,169,729 65,569 Air Liquide SA 566,296 63,621 AXA SA 3,450,122 63,344 LVMH Moet Hennessy Louis Vuitton SA 492,574 60,025 Vivendi SA 2,468,577 59,209 Carrefour SA 1,203,630 55,337 Schneider Electric SA 475,045 54,677 ArcelorMittal 1,724,592 52,798 L'Oreal SA 481,296 50,446 Vinci SA 877,167 42,461 Unibail-Rodamco SE 183,894 36,255 Cie de St-Gobain 772,797 32,891 Pernod-Ricard SA 397,573 31,080 Cie Generale d'Optique Essilor International SA 409,950 25,641 Credit Agricole SA 1,869,525 25,517 Cie Generale des Etablissements Michelin Class B 297,077 22,608 EDF SA 519,971 22,094 Lafarge SA 404,032 21,999 Alstom SA 413,271 21,619 Vallourec SA 218,630 21,263 PPR 153,031 20,486 * European Aeronautic Defence and Space Co. NV 822,202 19,482 Bouygues SA 459,310 19,385 Veolia Environnement 698,881 18,552 Hermes International 106,360 18,230 * Renault SA 378,960 16,945 SES SA 578,316 14,281 Cap Gemini SA 294,708 14,010 * Alcatel-Lucent 4,656,563 13,908 Christian Dior SA 127,773 13,831 Technip SA 198,988 13,246 Sodexo 189,969 11,961 Publicis Groupe SA 242,160 10,920 STMicroelectronics NV 1,288,791 10,583 Suez Environnement Co. 542,694 10,097 Casino Guichard Perrachon SA 110,850 9,659 Accor SA 294,392 9,525 * Natixis 1,767,614 9,416 * Peugeot SA 309,304 9,172 Safran SA 337,410 9,104 Lagardere SCA 236,984 8,725 Legrand SA 266,082 8,661 Dassault Systemes SA 119,195 7,746 SCOR SE 339,066 7,436 Eutelsat Communications 198,980 7,354 Groupe Eurotunnel SA 968,518 7,119 CNP Assurances 302,252 6,241 Thales SA 181,511 6,129 Bureau Veritas SA 99,683 6,021 Klepierre 186,493 5,951 * Cie Generale de Geophysique-Veritas 290,614 5,610 * Edenred 300,107 5,280 Neopost SA 63,279 4,893 ICADE 47,196 4,486 Aeroports de Paris 59,531 4,384 Fonciere Des Regions 47,697 4,354 Eiffage SA 82,196 4,144 Societe BIC SA 55,038 4,096 * Air France-KLM 273,737 4,083 Imerys SA 68,557 3,980 * Atos Origin SA 91,270 3,918 Gecina SA 37,807 3,867 Societe Television Francaise 1 240,209 3,820 Eurazeo 58,875 3,747 * JC Decaux SA 135,499 3,475 Eramet 10,659 2,947 Metropole Television SA 131,291 2,910 ^ Iliad SA 32,961 2,903 PagesJaunes Groupe 260,355 2,884 BioMerieux 23,941 2,432 Ipsen SA 51,347 1,705 Germany (5.9%) Siemens AG 1,657,858 162,173 E.ON AG 3,628,702 108,535 BASF SE 1,850,679 108,218 Allianz SE 914,582 106,210 * Daimler AG 1,812,061 97,891 Bayer AG 1,666,250 95,914 Deutsche Bank AG 1,250,994 87,352 SAP AG 1,729,277 79,002 Deutsche Telekom AG 5,712,062 76,788 RWE AG 843,705 59,590 Muenchener Rueckversicherungs AG 397,754 55,194 Linde AG 339,888 39,961 Volkswagen AG Prior Pfd. 342,447 36,282 Bayerische Motoren Werke AG 666,664 35,884 Deutsche Post AG 1,702,377 29,662 Deutsche Boerse AG 394,391 27,635 Adidas AG 423,143 22,953 Fresenius Medical Care AG & Co. KGaA 393,592 21,589 ThyssenKrupp AG 676,365 20,147 MAN SE 213,043 19,838 Henkel AG & Co. KGaA Prior Pfd. 360,338 17,896 K&S AG 290,359 15,459 * Infineon Technologies AG 2,197,946 14,874 Metro AG 262,230 14,567 HeidelbergCement AG 284,417 14,352 * Commerzbank AG 1,426,421 12,913 Beiersdorf AG 203,888 12,076 Merck KGaA 130,210 11,604 Fresenius SE Prior Pfd. 162,393 11,545 Henkel AG & Co. KGaA 261,187 10,834 Porsche Automobil Holding SE Prior Pfd. 176,309 8,968 * QIAGEN NV 470,782 8,755 * Deutsche Lufthansa AG 465,165 7,586 GEA Group AG 320,954 7,285 * Continental AG 101,138 6,455 Hannover Rueckversicherung AG 123,577 5,914 ^ Volkswagen AG 59,755 5,667 * Deutsche Postbank AG 176,651 5,644 Hochtief AG 85,068 5,519 Salzgitter AG 79,617 5,333 RWE AG Prior Pfd. 79,755 5,185 Wacker Chemie AG 31,695 5,096 Fresenius SE 57,063 3,991 Bayerische Motoren Werke AG Prior Pfd. 106,932 3,924 Fraport AG Frankfurt Airport Services Worldwide 74,043 3,849 Celesio AG 154,815 3,618 Puma AG Rudolf Dassler Sport 10,493 3,073 * TUI AG 287,705 3,039 United Internet AG 242,703 3,010 Suedzucker AG 136,005 2,624 * Daimler AG 5,386 291 Greece (0.2%) * National Bank of Greece SA 1,215,786 17,753 Coca Cola Hellenic Bottling Co. SA 371,324 8,757 * Alpha Bank AE 941,256 7,152 OPAP SA 452,728 6,701 Bank of Cyprus Public Co. Ltd. 1,152,420 6,192 * EFG Eurobank Ergasias SA 659,059 5,074 * Piraeus Bank SA 623,048 4,122 Public Power Corp. SA 242,031 3,851 Hellenic Telecommunications Organization SA 416,292 3,395 * National Bank of Greece SA ADR 144,000 418 Hellenic Telecommunications Organization SA ADR 86,880 355 Hong Kong (1.8%) Sun Hung Kai Properties Ltd. 2,841,000 41,800 Hong Kong Exchanges and Clearing Ltd. 2,059,300 33,914 Cheung Kong Holdings Ltd. 2,799,000 33,836 CLP Holdings Ltd. 3,893,500 28,771 Hutchison Whampoa Ltd. 4,293,000 28,405 Hong Kong & China Gas Co. Ltd. 8,678,800 21,704 Hang Seng Bank Ltd. 1,540,000 21,347 Li & Fung Ltd. 4,570,000 21,029 BOC Hong Kong Holdings Ltd. 7,452,000 19,161 Swire Pacific Ltd. 1,550,500 18,873 Hang Lung Properties Ltd. 4,177,000 17,457 Hongkong Electric Holdings Ltd. 2,794,000 16,925 Wharf Holdings Ltd. 2,796,000 15,318 Esprit Holdings Ltd. 2,317,769 14,566 Henderson Land Development Co. Ltd. 2,189,000 13,631 Bank of East Asia Ltd. 3,000,820 11,805 Link REIT 4,454,000 11,577 MTR Corp. 2,902,500 10,207 Hang Lung Group Ltd. 1,638,000 9,621 New World Development Ltd. 5,148,000 9,218 Kerry Properties Ltd. 1,459,500 7,369 Sino Land Co. Ltd. 3,442,000 6,520 * Sands China Ltd. 4,110,600 6,372 Wheelock & Co. Ltd. 1,876,000 5,851 *,^ Wynn Macau Ltd. 3,148,000 5,380 Cathay Pacific Airways Ltd. 2,380,000 5,307 Shangri-La Asia Ltd. 2,606,000 5,284 Yue Yuen Industrial Holdings Ltd. 1,347,500 4,384 Hysan Development Co. Ltd. 1,274,000 3,966 Wing Hang Bank Ltd. 353,000 3,816 ASM Pacific Technology Ltd. 398,400 3,643 Hopewell Holdings Ltd. 1,143,000 3,613 * Orient Overseas International Ltd. 453,000 3,542 Cheung Kong Infrastructure Holdings Ltd. 924,000 3,463 NWS Holdings Ltd. 1,744,258 3,265 *,^ Foxconn International Holdings Ltd. 4,400,000 3,098 Television Broadcasts Ltd. 588,000 2,729 Lifestyle International Holdings Ltd. 1,211,000 2,523 PCCW Ltd. 7,488,000 2,304 * Mongolia Energy Co. Ltd. 6,036,000 2,282 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 428,800 66 Hungary (0.1%) *,^ OTP Bank PLC 481,402 11,561 * MOL Hungarian Oil and Gas PLC 84,565 7,605 Richter Gedeon Nyrt. 28,668 5,849 Magyar Telekom Telecommunications PLC 947,590 2,931 India (1.9%) Reliance Industries Ltd. 2,627,724 57,273 Infosys Technologies Ltd. 935,769 56,349 Housing Development Finance Corp. 425,751 27,412 ICICI Bank Ltd. 1,109,338 21,830 HDFC Bank Ltd. 450,194 20,835 Tata Consultancy Services Ltd. 943,618 17,131 Larsen & Toubro Ltd. 409,339 15,868 ITC Ltd. 2,215,126 14,770 Bharat Heavy Electricals Ltd. 236,009 12,423 Axis Bank Ltd. 404,020 11,735 Oil & Natural Gas Corp. Ltd. 383,828 10,282 Sterlite Industries India Ltd. 2,680,062 10,125 Jindal Steel & Power Ltd. 748,280 10,064 Hindustan Unilever Ltd. 1,759,987 9,562 ICICI Bank Ltd. ADR 228,951 8,908 Tata Motors Ltd. 430,870 7,868 NTPC Ltd. 1,822,017 7,811 Hindalco Industries Ltd. 2,244,770 7,795 Infrastructure Development Finance Co. Ltd. 1,910,164 7,685 Mahindra & Mahindra Ltd. 525,793 7,510 GAIL India Ltd. 767,536 7,264 Wipro Ltd. 811,187 7,236 Tata Steel Ltd. 564,153 6,553 Hero Honda Motors Ltd. 158,944 6,229 Tata Power Co. Ltd. 196,651 5,606 State Bank of India 102,814 5,562 * Cairn India Ltd. 767,318 5,544 HDFC Bank Ltd. ADR 33,103 5,448 DLF Ltd. 818,106 5,336 Sesa Goa Ltd. 656,819 5,137 Bajaj Auto Ltd. 85,925 4,977 United Spirits Ltd. 162,140 4,859 Jaiprakash Associates Ltd. 1,897,116 4,846 Reliance Infrastructure Ltd. 201,107 4,820 Sun Pharmaceutical Industries Ltd. 124,821 4,763 Cipla Ltd. 650,722 4,580 Kotak Mahindra Bank Ltd. 260,885 4,354 Dr Reddy's Laboratories Ltd. 147,702 4,325 Unitech Ltd. 2,344,703 4,122 Reliance Communications Ltd. 1,042,314 4,027 Steel Authority of India Ltd. 911,950 4,025 JSW Steel Ltd. 164,904 3,985 Maruti Suzuki India Ltd. 140,998 3,649 * Reliance Capital Ltd. 198,469 3,367 Rural Electrification Corp. Ltd. 479,396 3,140 Ambuja Cements Ltd. 1,191,894 3,032 Zee Entertainment Enterprises Ltd. 438,894 2,809 HCL Technologies Ltd. 320,535 2,718 Adani Enterprises Ltd. 201,471 2,546 Siemens India Ltd. 164,948 2,493 Bharat Petroleum Corp. Ltd. 169,948 2,349 * GMR Infrastructure Ltd. 1,880,550 2,311 * Indiabulls Real Estate Ltd. 622,033 2,204 ^ Wipro Ltd. ADR 161,593 2,198 * Satyam Computer Services Ltd. 1,074,104 2,010 Piramal Healthcare Ltd. 190,246 1,981 * Ranbaxy Laboratories Ltd. 203,834 1,980 ACC Ltd. 104,447 1,875 ABB Ltd. 98,298 1,724 United Phosphorus Ltd. 408,924 1,626 * Suzlon Energy Ltd. 1,286,979 1,571 Dr Reddy's Laboratories Ltd. ADR 53,519 1,547 State Bank of India GDR 12,622 1,359 * Housing Development & Infrastructure Ltd. 232,440 1,339 * Reliance Natural Resources Ltd. 1,364,165 1,221 Aditya Birla Nuvo Ltd. 66,147 1,105 Indonesia (0.6%) Astra International Tbk PT 4,128,000 23,462 Telekomunikasi Indonesia Tbk PT 20,549,000 19,383 Bank Central Asia Tbk PT 25,033,500 16,693 Bank Rakyat Indonesia 11,268,000 12,507 Perusahaan Gas Negara PT 22,166,000 10,060 Bank Mandiri Tbk PT 14,848,500 9,991 Bumi Resources Tbk PT 35,789,500 6,917 United Tractors Tbk PT 3,063,000 6,916 Semen Gresik Persero Tbk PT 5,999,000 6,218 Unilever Indonesia Tbk PT 3,151,000 5,979 Indocement Tunggal Prakarsa Tbk PT 2,996,500 5,672 Indofood Sukses Makmur Tbk PT 9,103,500 4,717 Gudang Garam Tbk PT 1,167,500 4,571 Adaro Energy Tbk PT 16,116,500 3,614 Bank Danamon Indonesia Tbk PT 5,861,901 3,516 Tambang Batubara Bukit Asam Tbk PT 1,618,000 3,027 Indo Tambangraya Megah PT 694,300 2,914 Bank Negara Indonesia Persero Tbk PT 7,941,000 2,692 International Nickel Indonesia Tbk PT 4,128,500 1,911 Astra Agro Lestari Tbk PT 823,500 1,799 Aneka Tambang Tbk PT 6,621,500 1,560 Indosat Tbk PT 2,724,000 1,479 Ireland (0.2%) CRH PLC 1,424,462 29,697 Kerry Group PLC Class A 284,995 9,062 * Governor & Co. of the Bank of Ireland 6,880,690 7,490 * Elan Corp. PLC 1,013,100 4,790 * Ryanair Holdings PLC ADR 115,194 3,450 * Ryanair Holdings PLC 641,474 3,213 * Anglo Irish Bank Corp. Ltd. 698,992 197 Israel (0.6%) Teva Pharmaceutical Industries Ltd. 1,840,335 91,065 Israel Chemicals Ltd. 896,401 11,041 * Bank Leumi Le-Israel BM 2,408,487 10,223 * Bank Hapoalim BM 2,010,248 8,113 Bezeq Israeli Telecommunication Corp. Ltd. 3,498,074 7,727 * NICE Systems Ltd. 125,463 3,601 * Israel Corp. Ltd. 4,380 3,279 Partner Communications Co. Ltd. 157,601 2,618 Cellcom Israel Ltd. 92,433 2,551 Elbit Systems Ltd. 42,005 2,316 Teva Pharmaceutical Industries Ltd. ADR 42,703 2,086 * Mizrahi Tefahot Bank Ltd. 239,479 1,971 Makhteshim-Agan Industries Ltd. 544,112 1,908 Delek Group Ltd. 7,688 1,786 * Israel Discount Bank Ltd. Class A 972,889 1,774 Discount Investment Corp. 55,339 1,048 Ormat Industries 136,815 1,039 Cellcom Israel Ltd. (Registered) 6,994 192 Italy (2.2%) ENI SPA 5,229,968 106,873 UniCredit SPA 31,040,479 86,812 Enel SPA 13,263,024 65,022 Intesa Sanpaolo SPA (Registered) 15,519,180 51,222 Assicurazioni Generali SPA 2,360,484 47,450 Telecom Italia SPA (Registered) 18,945,840 24,113 Fiat SPA 1,555,081 19,916 Saipem SPA 540,926 19,433 Snam Rete Gas SPA 2,931,490 13,753 Tenaris SA 687,319 13,728 Telecom Italia SPA (Bearer) 12,236,835 12,718 Unione di Banche Italiane SCPA 1,175,366 12,607 Terna Rete Elettrica Nazionale SPA 2,657,698 11,047 Atlantia SPA 485,688 9,509 Mediaset SPA 1,444,488 9,283 Finmeccanica SPA 828,351 9,093 * Mediobanca SPA 966,305 8,670 Parmalat SPA 3,475,835 8,412 Banco Popolare SC 1,320,030 8,398 Prysmian SPA 366,583 6,196 Luxottica Group SPA 233,548 6,072 * Banca Monte dei Paschi di Siena SPA 4,561,120 5,986 Tenaris SA ADR 139,938 5,605 Intesa Sanpaolo SPA (Bearer) 1,890,017 4,902 Banca Popolare di Milano Scarl 796,457 4,213 A2A SPA 2,310,239 3,465 Pirelli & C SPA 484,172 3,383 Exor SPA 155,917 3,110 Banca Carige SPA 1,321,017 2,970 * Autogrill SPA 205,609 2,544 Mediolanum SPA 429,418 1,893 Japan (16.5%) Toyota Motor Corp. 5,541,300 194,521 Mitsubishi UFJ Financial Group Inc. 25,579,699 126,721 Honda Motor Co. Ltd. 3,317,387 104,957 Canon Inc. 2,277,055 98,632 Sumitomo Mitsui Financial Group Inc. 2,701,649 83,263 Takeda Pharmaceutical Co. Ltd. 1,508,500 69,223 Tokyo Electric Power Co. Inc. 2,448,100 67,144 Mizuho Financial Group Inc. 40,280,529 65,297 Sony Corp. 2,018,000 63,134 Mitsubishi Corp. 2,726,436 58,843 Nintendo Co. Ltd. 199,500 55,694 Panasonic Corp. 3,942,300 52,092 NTT DoCoMo Inc. 30,903 49,096 Softbank Corp. 1,631,000 48,655 Fanuc Ltd. 385,000 45,449 Mitsui & Co. Ltd. 3,489,700 44,772 East Japan Railway Co. 683,000 43,896 Nippon Telegraph & Telephone Corp. 1,043,300 43,393 Toshiba Corp. 8,085,000 42,295 Shin-Etsu Chemical Co. Ltd. 824,200 40,951 Komatsu Ltd. 1,903,900 39,890 Nomura Holdings Inc. 7,091,290 39,876 Tokio Marine Holdings Inc. 1,453,500 39,739 * Nissan Motor Co. Ltd. 5,007,900 38,342 Hitachi Ltd. 9,074,161 37,659 Seven & I Holdings Co. Ltd. 1,552,100 37,047 Kansai Electric Power Co. Inc. 1,519,400 36,796 Nippon Steel Corp. 10,282,000 35,071 Mitsubishi Electric Corp. 3,892,000 33,858 Mitsubishi Estate Co. Ltd. 2,372,000 33,403 Chubu Electric Power Co. Inc. 1,332,600 32,993 Astellas Pharma Inc. 909,500 30,760 Kyocera Corp. 327,100 29,142 Japan Tobacco Inc. 9,050 29,126 FUJIFILM Holdings Corp. 931,348 29,003 JFE Holdings Inc. 927,400 28,682 KDDI Corp. 5,866 28,598 Denso Corp. 977,900 28,000 Fujitsu Ltd. 3,744,000 26,533 Kao Corp. 1,085,500 25,668 Daiichi Sankyo Co. Ltd. 1,353,100 25,151 Mitsui Fudosan Co. Ltd. 1,684,000 24,920 Central Japan Railway Co. 3,028 24,629 * JX Holdings Inc. 4,513,970 24,452 MS&AD Insurance Group Holdings 1,084,484 23,998 Sumitomo Corp. 2,261,000 23,997 ITOCHU Corp. 3,026,000 23,551 Tokyo Gas Co. Ltd. 5,163,000 23,412 Bridgestone Corp. 1,306,900 23,351 Mitsubishi Heavy Industries Ltd. 6,096,000 22,812 Dai-ichi Life Insurance Co. Ltd. 16,056 22,785 Kirin Holdings Co. Ltd. 1,681,000 22,401 Sharp Corp. 2,008,000 21,983 Hoya Corp. 873,400 20,731 Asahi Glass Co. Ltd. 2,026,000 20,633 Nidec Corp. 218,400 20,532 Murata Manufacturing Co. Ltd. 407,200 20,123 Secom Co. Ltd. 421,300 19,354 Keyence Corp. 83,410 19,177 Ricoh Co. Ltd. 1,352,000 18,672 Tohoku Electric Power Co. Inc. 856,700 18,469 Tokyo Electron Ltd. 344,200 18,461 Terumo Corp. 340,000 17,858 Marubeni Corp. 3,328,000 17,856 Sumitomo Electric Industries Ltd. 1,511,700 17,632 Kubota Corp. 2,230,000 17,617 Daikin Industries Ltd. 470,100 17,450 Eisai Co. Ltd. 508,000 17,318 Kyushu Electric Power Co. Inc. 760,300 17,185 * NKSJ Holdings Inc. 2,847,400 16,644 ORIX Corp. 210,511 16,528 Sumitomo Metal Industries Ltd. 6,778,000 16,368 Fast Retailing Co. Ltd. 106,400 15,996 Sumitomo Trust & Banking Co. Ltd. 2,868,000 15,872 Shiseido Co. Ltd. 704,500 15,718 Mitsui OSK Lines Ltd. 2,302,000 15,558 Toray Industries Inc. 2,893,000 15,489 Daiwa Securities Group Inc. 3,360,000 14,527 Osaka Gas Co. Ltd. 3,897,000 14,383 SMC Corp. 108,400 14,328 TDK Corp. 236,400 14,244 Sumitomo Metal Mining Co. Ltd. 1,059,000 14,085 NEC Corp. 5,201,000 14,015 Suzuki Motor Corp. 658,600 13,785 Sumitomo Chemical Co. Ltd. 3,178,000 13,762 Asahi Breweries Ltd. 776,200 13,739 Dai Nippon Printing Co. Ltd. 1,126,000 13,591 ^ Resona Holdings Inc. 1,228,700 13,447 Asahi Kasei Corp. 2,537,000 13,252 Aeon Co. Ltd. 1,214,300 12,997 Nippon Yusen KK 3,071,000 12,972 Sumitomo Realty & Development Co. Ltd. 716,000 12,873 Ajinomoto Co. Inc. 1,344,000 12,707 West Japan Railway Co. 3,426 12,667 Mitsubishi Chemical Holdings Corp. 2,418,500 12,448 Rohm Co. Ltd. 196,900 12,409 Shionogi & Co. Ltd. 602,700 12,322 T&D Holdings Inc. 552,150 12,048 Chugoku Electric Power Co. Inc. 570,200 11,808 Olympus Corp. 436,700 11,711 Nitto Denko Corp. 333,700 11,545 Odakyu Electric Railway Co. Ltd. 1,263,000 11,524 Bank of Yokohama Ltd. 2,454,000 11,294 Yamada Denki Co. Ltd. 166,400 11,231 Yahoo! Japan Corp. 29,253 11,219 Nikon Corp. 641,900 11,180 Rakuten Inc. 14,518 11,115 ^ Inpex Corp. 2,221 10,865 Aisin Seiki Co. Ltd. 384,200 10,691 Shikoku Electric Power Co. Inc. 361,100 10,639 Kobe Steel Ltd. 5,044,000 10,558 ^ Kintetsu Corp. 3,272,000 10,536 Hankyu Hanshin Holdings Inc. 2,303,000 10,407 JS Group Corp. 502,300 10,122 Konica Minolta Holdings Inc. 960,500 10,061 Shizuoka Bank Ltd. 1,210,000 10,054 Yamato Holdings Co. Ltd. 807,300 10,007 Unicharm Corp. 83,300 9,890 Tokyu Corp. 2,298,000 9,884 Sekisui House Ltd. 1,111,000 9,841 Omron Corp. 408,800 9,832 Toyota Industries Corp. 360,500 9,694 Daiwa House Industry Co. Ltd. 973,000 9,556 Panasonic Electric Works Co. Ltd. 752,000 9,533 * Mitsubishi Motors Corp. 7,279,000 9,474 Tobu Railway Co. Ltd. 1,636,000 9,373 Toppan Printing Co. Ltd. 1,130,000 9,299 Chiba Bank Ltd. 1,523,000 9,294 NTT Data Corp. 2,528 9,197 Nippon Building Fund Inc. Class A 1,044 8,885 Nippon Electric Glass Co. Ltd. 699,000 8,883 Kuraray Co. Ltd. 698,000 8,733 Japan Real Estate Investment Corp. 988 8,730 Daito Trust Construction Co. Ltd. 158,200 8,624 NGK Insulators Ltd. 507,000 8,553 Oriental Land Co. Ltd. 101,700 8,495 Dentsu Inc. 337,800 8,422 Keihin Electric Express Railway Co. Ltd. 900,000 8,379 OJI Paper Co. Ltd. 1,723,000 8,315 Hokuriku Electric Power Co. 357,100 7,903 Chugai Pharmaceutical Co. Ltd. 450,700 7,887 Hokkaido Electric Power Co. Inc. 366,300 7,845 Keio Corp. 1,158,000 7,784 Ibiden Co. Ltd. 260,800 7,768 Mazda Motor Corp. 3,036,000 7,332 Electric Power Development Co. Ltd. 235,800 7,295 Kawasaki Heavy Industries Ltd. 2,872,000 7,169 Ono Pharmaceutical Co. Ltd. 171,400 7,082 Isuzu Motors Ltd. 2,397,000 7,039 Advantest Corp. 324,200 6,989 JGC Corp. 419,000 6,907 Nippon Express Co. Ltd. 1,700,000 6,893 Isetan Mitsukoshi Holdings Ltd. 725,000 6,848 Shimano Inc. 133,800 6,782 Mitsubishi Tanabe Pharma Corp. 454,000 6,640 * Yamaha Motor Co. Ltd. 513,200 6,632 Chuo Mitsui Trust Holdings Inc. 1,847,000 6,539 Makita Corp. 226,900 6,526 Fuji Heavy Industries Ltd. 1,184,000 6,505 Toyota Tsusho Corp. 428,100 6,502 Sumitomo Heavy Industries Ltd. 1,105,000 6,465 Nitori Co. Ltd. 74,900 6,452 Fukuoka Financial Group Inc. 1,550,000 6,444 NSK Ltd. 894,000 6,345 Sony Financial Holdings Inc. 1,749 6,336 Kurita Water Industries Ltd. 226,900 6,277 JSR Corp. 359,300 6,266 Hirose Electric Co. Ltd. 61,500 6,215 Japan Steel Works Ltd. 641,000 6,193 Benesse Holdings Inc. 140,100 6,191 Teijin Ltd. 1,895,000 6,020 * Mitsubishi Materials Corp. 2,262,000 6,017 * Sanyo Electric Co. Ltd. 3,770,000 5,934 MEIJI Holdings Co. Ltd. 138,141 5,928 Sekisui Chemical Co. Ltd. 877,000 5,917 Trend Micro Inc. 199,000 5,868 Sega Sammy Holdings Inc. 398,800 5,865 * Kawasaki Kisen Kaisha Ltd. 1,368,000 5,830 * All Nippon Airways Co. Ltd. 1,691,978 5,720 Furukawa Electric Co. Ltd. 1,284,000 5,710 Showa Denko KK 2,879,000 5,689 Obayashi Corp. 1,327,000 5,652 Yakult Honsha Co. Ltd. 194,600 5,626 Lawson Inc. 121,100 5,559 Bank of Kyoto Ltd. 655,000 5,456 Kyowa Hakko Kirin Co. Ltd. 529,000 5,424 Joyo Bank Ltd. 1,323,000 5,344 SBI Holdings Inc. 40,210 5,335 *,^ Elpida Memory Inc. 352,504 5,294 Sankyo Co. Ltd. 107,200 5,242 Hisamitsu Pharmaceutical Co. Inc. 133,300 5,182 TonenGeneral Sekiyu KK 568,000 5,123 Nippon Paper Group Inc. 188,800 5,023 Jupiter Telecommunications Co. Ltd. 4,873 4,994 Santen Pharmaceutical Co. Ltd. 148,900 4,984 Denki Kagaku Kogyo KK 987,000 4,971 Toyo Seikan Kaisha Ltd. 306,400 4,920 Stanley Electric Co. Ltd. 284,700 4,920 Hachijuni Bank Ltd. 861,000 4,917 Mitsui Chemicals Inc. 1,647,000 4,870 Ube Industries Ltd. 1,943,000 4,854 ^ GS Yuasa Corp. 749,000 4,835 Nippon Meat Packers Inc. 368,000 4,828 Brother Industries Ltd. 449,300 4,815 THK Co. Ltd. 244,900 4,815 Taisho Pharmaceutical Co. Ltd. 245,000 4,768 IHI Corp. 2,662,000 4,680 Suzuken Co. Ltd. 133,300 4,660 Taiyo Nippon Sanso Corp. 532,000 4,643 Nisshin Seifun Group Inc. 376,500 4,599 Nissin Foods Holdings Co. Ltd. 131,000 4,577 Daihatsu Motor Co. Ltd. 388,000 4,564 Amada Co. Ltd. 696,000 4,536 Hokuhoku Financial Group Inc. 2,555,000 4,513 Dena Co. Ltd. 161,700 4,505 Shimizu Corp. 1,187,000 4,475 * Sumco Corp. 235,800 4,463 Mitsubishi Gas Chemical Co. Inc. 787,000 4,409 J Front Retailing Co. Ltd. 972,000 4,387 Iyo Bank Ltd. 494,000 4,373 Toho Gas Co. Ltd. 851,000 4,293 FamilyMart Co. Ltd. 120,000 4,287 Gunma Bank Ltd. 797,000 4,271 ^ Japan Retail Fund Investment Corp. Class A 3,295 4,231 Hitachi Chemical Co. Ltd. 212,800 4,226 Taisei Corp. 2,107,000 4,207 NTN Corp. 967,000 4,187 NGK Spark Plug Co. Ltd. 325,000 4,186 Takashimaya Co. Ltd. 537,000 4,161 Mitsubishi UFJ Lease & Finance Co. Ltd. 118,570 4,161 Chugoku Bank Ltd. 352,000 4,097 Nomura Research Institute Ltd. 206,300 4,095 Sojitz Corp. 2,574,900 4,084 Shimamura Co. Ltd. 44,800 4,054 Oracle Corp. 76,500 4,050 Kajima Corp. 1,704,000 4,046 Hiroshima Bank Ltd. 1,023,000 4,019 Hitachi Construction Machinery Co. Ltd. 196,200 3,987 Yamaguchi Financial Group Inc. 425,000 3,970 Nishi-Nippon City Bank Ltd. 1,356,000 3,939 Toyo Suisan Kaisha Ltd. 182,000 3,927 Kamigumi Co. Ltd. 501,000 3,927 Shimadzu Corp. 510,000 3,900 Daicel Chemical Industries Ltd. 550,000 3,887 Rinnai Corp. 71,500 3,830 Sysmex Corp. 66,600 3,823 Credit Saison Co. Ltd. 300,600 3,810 Hitachi Metals Ltd. 335,000 3,802 Minebea Co. Ltd. 688,000 3,801 Kaneka Corp. 612,000 3,780 JTEKT Corp. 390,100 3,775 Suruga Bank Ltd. 416,000 3,742 77 Bank Ltd. 705,000 3,737 Kansai Paint Co. Ltd. 436,000 3,703 TOTO Ltd. 539,000 3,676 Aeon Mall Co. Ltd. 166,300 3,643 Tsumura & Co. 120,200 3,611 Yamaha Corp. 325,300 3,605 Ushio Inc. 212,200 3,598 Alfresa Holdings Corp. 77,300 3,564 Toho Co. Ltd. 210,600 3,481 Yaskawa Electric Corp. 461,000 3,466 USS Co. Ltd. 46,200 3,462 Seiko Epson Corp. 263,200 3,449 NOK Corp. 210,500 3,440 Casio Computer Co. Ltd. 479,100 3,439 MediPal Holdings Corp. 296,000 3,430 Sumitomo Rubber Industries Ltd. 345,900 3,419 Namco Bandai Holdings Inc. 379,900 3,397 Tokyu Land Corp. 935,000 3,395 Kikkoman Corp. 321,000 3,393 Nissan Chemical Industries Ltd. 286,000 3,392 Keisei Electric Railway Co. Ltd. 555,000 3,345 Toyoda Gosei Co. Ltd. 132,300 3,301 Idemitsu Kosan Co. Ltd. 44,100 3,284 Nippon Sheet Glass Co. Ltd. 1,287,000 3,164 Fuji Electric Holdings Co. Ltd. 1,133,000 3,148 Marui Group Co. Ltd. 447,200 3,137 Mitsui Mining & Smelting Co. Ltd. 1,145,000 3,130 Yamazaki Baking Co. Ltd. 242,000 3,068 Air Water Inc. 282,124 3,066 Tokuyama Corp. 604,000 3,024 Asics Corp. 304,000 2,993 Konami Corp. 193,800 2,985 Citizen Holdings Co. Ltd. 496,800 2,979 Mitsui Engineering & Shipbuilding Co. Ltd. 1,432,000 2,977 Japan Prime Realty Investment Corp. 1,315 2,965 McDonald's Holdings Co. Japan Ltd. 132,500 2,961 Nomura Real Estate Office Fund Inc. Class A 559 2,949 Sapporo Hokuyo Holdings Inc. 615,600 2,916 Cosmo Oil Co. Ltd. 1,218,000 2,900 Showa Shell Sekiyu KK 384,700 2,831 UNY Co. Ltd. 365,800 2,824 Koito Manufacturing Co. Ltd. 193,888 2,821 Tosoh Corp. 1,034,000 2,762 NHK Spring Co. Ltd. 298,000 2,736 Obic Co. Ltd. 14,460 2,730 Hitachi High-Technologies Corp. 141,600 2,706 Mabuchi Motor Co. Ltd. 53,400 2,681 Daido Steel Co. Ltd. 560,000 2,674 Mitsumi Electric Co. Ltd. 159,600 2,665 Mitsubishi Logistics Corp. 232,000 2,663 Nisshinbo Holdings Inc. 257,000 2,657 Dowa Holdings Co. Ltd. 490,000 2,574 Yokogawa Electric Corp. 435,400 2,569 * Mizuho Trust & Banking Co. Ltd. 3,043,000 2,563 Mizuho Securities Co. Ltd. 1,124,000 2,550 Tokyo Tatemono Co. Ltd. 773,000 2,515 Square Enix Holdings Co. Ltd. 129,100 2,484 Sapporo Holdings Ltd. 516,000 2,479 Kinden Corp. 275,000 2,479 Hakuhodo DY Holdings Inc. 47,730 2,422 Dainippon Sumitomo Pharma Co. Ltd. 319,900 2,396 Nisshin Steel Co. Ltd. 1,417,000 2,376 Tokyo Steel Manufacturing Co. Ltd. 198,700 2,374 Nomura Real Estate Holdings Inc. 191,997 2,361 Hino Motors Ltd. 533,000 2,340 Taiheiyo Cement Corp. 1,711,000 2,318 Japan Petroleum Exploration Co. 57,700 2,269 Chiyoda Corp. 315,191 2,265 Itochu Techno-Solutions Corp. 60,000 2,191 Toyota Boshoku Corp. 136,900 2,162 Otsuka Corp. 32,600 2,123 Yamato Kogyo Co. Ltd. 85,800 2,087 Seven Bank Ltd. 1,089 2,002 Coca-Cola West Co. Ltd. 110,500 2,001 NTT Urban Development Corp. 2,412 1,955 ^ Senshu Ikeda Holdings Inc. 1,274,400 1,866 Shinko Electric Industries Co. Ltd. 138,300 1,826 Ito En Ltd. 110,900 1,741 ^ Shinsei Bank Ltd. 1,847,000 1,699 ABC-Mart Inc. 51,600 1,675 Canon Marketing Japan Inc. 123,100 1,672 Aeon Credit Service Co. Ltd. 162,100 1,620 Jafco Co. Ltd. 66,100 1,560 ^ Nissha Printing Co. Ltd. 55,666 1,508 Maruichi Steel Tube Ltd. 75,500 1,504 Acom Co. Ltd. 85,080 1,475 Matsui Securities Co. Ltd. 244,800 1,444 Fuji Media Holdings Inc. 972 1,409 Aozora Bank Ltd. 1,004,000 1,331 Malaysia (0.7%) CIMB Group Holdings Bhd. 8,073,400 18,803 Malayan Banking Bhd. 6,442,490 15,693 Sime Darby Bhd. 5,469,900 13,435 Genting Bhd. 4,562,500 11,482 IOI Corp. Bhd. 6,748,786 10,878 Tenaga Nasional Bhd. 4,013,400 10,848 Public Bank Bhd. (Foreign) 2,123,394 8,162 * Axiata Group Bhd. 5,218,600 6,996 Maxis Bhd. 3,792,350 6,308 * Malaysia International Shipping Corp. Bhd. (Local) 2,257,180 6,251 AMMB Holdings Bhd. 3,653,200 5,919 Digi.com Bhd. 724,000 5,624 Genting Malaysia Bhd. 5,964,400 5,352 Kuala Lumpur Kepong Bhd. 976,900 5,188 PPB Group Bhd. 839,300 4,578 British American Tobacco Malaysia Bhd. 259,600 3,666 PLUS Expressways Bhd. 3,030,500 3,660 IJM Corp. Bhd. 2,248,860 3,574 Gamuda Bhd. 3,307,000 3,454 Petronas Gas Bhd. 1,003,300 3,156 YTL Power International Bhd. 4,348,458 3,091 YTL Corp. Bhd. 1,306,060 3,080 Hong Leong Bank Bhd. 976,000 2,765 Telekom Malaysia Bhd. 2,238,200 2,365 Tanjong PLC 400,200 2,221 UMW Holdings Bhd. 1,128,900 2,218 Berjaya Sports Toto Bhd. 1,489,928 1,969 Parkson Holdings Bhd. 1,063,971 1,851 SP Setia Bhd. 1,404,100 1,847 Alliance Financial Group Bhd. 1,926,500 1,771 RHB Capital Bhd. 857,400 1,751 Bursa Malaysia Bhd. 710,400 1,574 Petronas Dagangan Bhd. 482,100 1,558 Lafarge Malayan Cement Bhd. 699,300 1,484 MMC Corp. Bhd. 1,632,400 1,331 Hong Leong Financial Group Bhd. 472,700 1,291 * AirAsia Bhd. 2,638,800 1,238 * Malaysian Airline System Bhd. 1,706,600 1,145 Berjaya Corp. Bhd. 3,223,300 1,098 Genting Plantations Bhd. 481,100 1,060 * Berjaya Retail BHD 322,330 132 Mexico (1.1%) America Movil SAB de CV 38,080,770 94,264 Wal-Mart de Mexico SAB de CV 11,778,700 27,360 Fomento Economico Mexicano SAB de CV 4,341,500 21,202 Grupo Mexico SAB de CV Class B 7,663,117 20,374 * Cemex SAB de CV 18,961,853 17,978 Grupo Televisa SA 4,710,000 17,978 Grupo Financiero Banorte SAB de CV 2,838,300 11,112 Telefonos de Mexico SAB de CV 10,618,900 7,744 Grupo Modelo SAB de CV 1,278,200 6,939 Kimberly-Clark de Mexico SAB de CV Class A 1,075,500 6,797 Grupo Financiero Inbursa SA 1,685,714 5,952 Grupo Elektra SA de CV 148,060 5,903 Grupo Bimbo SAB de CV Class A 705,700 5,317 Alfa SAB de CV Class A 622,900 4,855 Mexichem SAB de CV 1,627,264 4,514 Grupo Carso SAB de CV 1,185,100 4,448 Industrias Penoles SAB de CV 199,845 4,177 Coca-Cola Femsa SAB de CV 532,100 3,643 * Desarrolladora Homex SAB de CV 435,700 2,154 * Urbi Desarrollos Urbanos SAB de CV 950,700 1,842 Grupo Aeroportuario del Pacifico SAB de CV Class B 554,300 1,797 Grupo Aeroportuario del Pacifico SAB de CV ADR 41,026 1,333 Morocco (0.0%) * Douja Promotion Groupe Addoha SA 33,100 444 Maroc Telecom 17,100 300 Attijariwafa Bank 5,740 206 * Douja Promotion Groupe Addoha SA Rights Exp. 08/12/2010 18,100 4 Netherlands (2.0%) Unilever NV 3,272,375 96,249 * ING Groep NV 7,695,069 73,795 Koninklijke Philips Electronics NV 1,953,416 60,726 Koninklijke KPN NV 3,294,677 45,782 Koninklijke Ahold NV 2,394,306 30,745 ASML Holding NV 870,804 27,949 Akzo Nobel NV 465,377 27,388 Heineken NV 499,353 22,601 TNT NV 756,500 22,549 * Aegon NV 3,196,625 19,201 Reed Elsevier NV 1,390,620 18,005 Koninklijke DSM NV 316,419 15,003 Wolters Kluwer NV 565,758 11,419 * Randstad Holding NV 208,986 9,385 Heineken Holding NV 225,654 8,847 Fugro NV 136,016 7,183 Corio NV 118,499 6,956 Koninklijke Boskalis Westminster NV 131,020 5,412 Koninklijke Vopak NV 131,380 5,339 SBM Offshore NV 331,825 5,239 Delta Lloyd NV 150,738 2,902 New Zealand (0.1%) Fletcher Building Ltd. 1,245,100 6,877 Telecom Corp. of New Zealand Ltd. 3,842,819 5,543 Auckland International Airport Ltd. 1,929,407 2,776 Sky City Entertainment Group Ltd. 1,169,977 2,576 Contact Energy Ltd. 609,682 2,525 Norway (0.6%) Statoil ASA 2,295,528 46,428 Telenor ASA 1,696,913 26,115 DnB NOR ASA 1,976,737 24,460 Yara International ASA 388,263 14,578 Seadrill Ltd. 570,754 13,195 Orkla ASA 1,562,696 12,934 ^ Norsk Hydro ASA 1,825,872 9,792 Aker Solutions ASA 332,531 4,304 *,^ Renewable Energy Corp. ASA 998,497 2,740 Peru (0.2%) Credicorp Ltd. 118,098 11,491 Cia de Minas Buenaventura SA 250,262 9,765 Southern Copper Corp. (U.S. Shares) 250,785 7,877 Southern Copper Corp. 183,214 5,716 Cia de Minas Buenaventura SA ADR 139,796 5,397 Credicorp Ltd. 19,982 1,953 Philippines (0.1%) Philippine Long Distance Telephone Co. 96,240 5,125 Manila Electric Co. 896,050 3,659 SM Investments Corp. 380,100 3,634 Ayala Land Inc. 10,572,500 3,413 Bank of the Philippine Islands 2,629,900 2,738 Ayala Corp. 365,820 2,548 SM Prime Holdings Inc. 7,872,000 1,836 Energy Development Corp. 16,340,000 1,590 Jollibee Foods Corp. 900,300 1,533 Banco de Oro Unibank Inc. 1,424,500 1,462 Metropolitan Bank & Trust 1,056,600 1,393 Globe Telecom Inc. 66,490 1,285 Poland (0.4%) ^ Powszechna Kasa Oszczednosci Bank Polski SA 1,276,979 16,288 Bank Pekao SA 242,329 12,927 *,^ Powszechny Zaklad Ubezpieczen SA 78,700 10,087 ^ KGHM Polska Miedz SA 284,149 9,883 * Polski Koncern Naftowy Orlen 648,636 8,255 Telekomunikacja Polska SA 1,374,594 7,120 Polskie Gornictwo Naftowe i Gazownictwo SA 3,580,169 4,136 Polska Grupa Energetyczna SA 518,626 3,736 * Tauron Polska Energia SA 2,081,458 3,467 ^ Bank Zachodni WBK SA 43,973 2,642 * BRE Bank SA 28,996 2,435 * Getin Holding SA 698,707 2,338 Asseco Poland SA 121,757 2,176 *,^ Globe Trade Centre SA 241,684 1,898 * ING Bank Slaski SA 6,510 1,658 TVN SA 282,611 1,638 Bank Handlowy w Warszawie SA 65,071 1,636 * Bank Millennium SA 1,007,832 1,533 *,^ Kernel Holding SA 73,870 1,514 PBG SA 19,821 1,484 * Grupa Lotos SA 128,628 1,354 Cyfrowy Polsat SA 162,982 782 Portugal (0.2%) Portugal Telecom SGPS SA 1,195,026 13,148 EDP - Energias de Portugal SA 3,545,156 11,657 Galp Energia SGPS SA Class B 467,953 7,652 Banco Espirito Santo SA 1,085,669 5,191 Jeronimo Martins SGPS SA 448,560 4,900 ^ Banco Comercial Portugues SA 4,700,689 4,058 Cimpor Cimentos de Portugal SGPS SA 514,067 3,124 * EDP Renovaveis SA 433,716 2,591 Brisa Auto-Estradas de Portugal SA 368,284 2,403 Russia (1.6%) Gazprom OAO ADR 4,807,914 103,889 Lukoil OAO ADR (London Shares) 941,132 53,727 Sberbank of Russian Federation 17,371,278 48,402 MMC Norilsk Nickel ADR 1,542,333 25,383 Mobile Telesystems OJSC ADR 1,002,492 22,255 Rosneft Oil Co. GDR 2,602,672 17,403 Tatneft ADR 479,841 14,842 Surgutneftegas OJSC ADR 1,437,467 14,591 NovaTek OAO GDR 183,253 13,766 Gazprom OAO 2,200,000 11,777 * RusHydro 203,989,374 10,729 * Magnit OJSC GDR 450,000 9,529 VTB Bank OJSC GDR 1,532,659 8,316 Mechel ADR 298,675 6,505 Surgutneftegas OJSC Prior Pfd. 14,227,799 6,485 * Federal Grid Co. Unified Energy System JSC 582,970,150 6,470 Uralkali 1,495,834 6,293 Novolipetsk Steel OJSC GDR 160,833 5,005 Severstal OAO GDR 416,527 4,928 Sistema JSFC GDR 196,576 4,827 Polyus Gold Co. ADR 192,793 4,679 Rosneft Oil Co. 610,000 4,077 Sberbank of Russian Federation Prior Pfd. 2,056,747 3,862 * Polymetal 208,047 2,749 * OGK-4 OJSC 31,882,100 2,478 Wimm-Bill-Dann Foods OJSC ADR 124,020 2,449 * Inter Rao Ues OAO 1,601,255,964 2,258 Comstar United Telesystems OJSC GDR 329,934 2,130 * TMK OAO GDR 112,591 1,860 * Raspadskaya 315,900 1,275 * RusHydro Assimilation Line 13,037,843 679 VTB Bank OJSC 122,279,512 329 Singapore (1.3%) Singapore Telecommunications Ltd. 16,041,000 36,870 DBS Group Holdings Ltd. 3,447,999 36,595 United Overseas Bank Ltd. 2,456,000 35,929 Oversea-Chinese Banking Corp. Ltd. 4,901,000 32,615 Keppel Corp. Ltd. 2,572,000 17,697 CapitaLand Ltd. 5,131,500 14,978 Singapore Airlines Ltd. 1,083,000 12,460 Wilmar International Ltd. 2,588,000 11,955 * Genting Singapore PLC 12,245,720 11,470 Singapore Exchange Ltd. 1,738,000 9,811 Singapore Press Holdings Ltd. 3,049,000 9,273 City Developments Ltd. 1,007,000 8,981 Fraser and Neave Ltd. 1,983,000 8,022 Singapore Technologies Engineering Ltd. 3,359,000 8,019 Noble Group Ltd. 6,063,590 7,382 Jardine Cycle & Carriage Ltd. 247,000 6,513 CapitaMall Trust 4,478,300 6,302 SembCorp Industries Ltd. 2,017,000 6,272 Golden Agri-Resources Ltd. 13,725,791 5,817 ^ Olam International Ltd. 2,426,000 5,027 SembCorp Marine Ltd. 1,660,000 4,896 Ascendas Real Estate Investment Trust 3,064,666 4,786 ComfortDelgro Corp. Ltd. 3,774,000 4,452 Keppel Land Ltd. 1,447,000 4,312 CapitaMalls Asia Ltd. 2,738,000 4,299 Yangzijiang Shipbuilding Holdings Ltd. 2,944,000 3,145 UOL Group Ltd. 1,014,000 2,952 *,^ Neptune Orient Lines Ltd. 1,815,750 2,746 ^ Cosco Corp. Singapore Ltd. 2,026,000 2,451 StarHub Ltd. 1,214,000 2,108 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 724,972 59 South Africa (1.9%) MTN Group Ltd. 3,332,481 53,393 Sasol Ltd. 1,156,048 45,806 Standard Bank Group Ltd. 2,351,326 36,519 Naspers Ltd. 775,627 33,075 AngloGold Ashanti Ltd. 732,842 29,726 Impala Platinum Holdings Ltd. 1,021,994 27,687 Gold Fields Ltd. 1,366,048 18,466 FirstRand Ltd. 5,676,102 15,731 Sanlam Ltd. 3,910,902 13,398 * Anglo Platinum Ltd. 132,249 12,742 ABSA Group Ltd. 655,764 12,206 Remgro Ltd. 887,932 12,169 Bidvest Group Ltd. 600,231 10,894 Shoprite Holdings Ltd. 837,915 10,499 Tiger Brands Ltd. 332,075 8,240 Kumba Iron Ore Ltd. 162,455 8,239 Harmony Gold Mining Co. Ltd. 738,747 7,434 Truworths International Ltd. 890,092 7,114 RMB Holdings Ltd. 1,487,897 7,038 Growthpoint Properties Ltd. 2,985,201 6,790 Massmart Holdings Ltd. 384,901 6,751 African Bank Investments Ltd. 1,456,043 6,679 Nedbank Group Ltd. 358,256 6,642 Vodacom Group Ltd. 763,328 6,486 Steinhoff International Holdings Ltd. 2,375,697 6,220 * Aspen Pharmacare Holdings Ltd. 530,361 5,921 Woolworths Holdings Ltd. 1,478,459 5,266 African Rainbow Minerals Ltd. 219,085 5,139 * Sappi Ltd. 1,059,827 5,096 Redefine Properties Ltd. 4,815,153 5,047 Imperial Holdings Ltd. 343,486 4,539 Pretoria Portland Cement Co. Ltd. 1,007,602 4,453 * ArcelorMittal South Africa Ltd. 367,173 4,282 Exxaro Resources Ltd. 251,020 4,168 Foschini Ltd. 413,210 4,027 Aveng Ltd. 794,241 3,923 Murray & Roberts Holdings Ltd. 641,641 3,698 Investec Ltd. 439,183 3,580 Netcare Ltd. 1,866,207 3,476 Reunert Ltd. 358,999 2,908 Pick n Pay Stores Ltd. 451,207 2,816 Discovery Holdings Ltd. 533,025 2,649 Telkom SA Ltd. 537,458 2,513 Liberty Holdings Ltd. 201,397 2,149 Northam Platinum Ltd. 217,512 1,314 South Korea (3.4%) Samsung Electronics Co. Ltd. 196,718 134,930 Hyundai Motor Co. 310,692 39,176 POSCO 91,406 38,014 Shinhan Financial Group Co. Ltd. 688,500 28,261 LG Chem Ltd. 93,474 26,027 KB Financial Group Inc. 578,576 25,101 Hyundai Mobis 137,828 23,855 Samsung Electronics Co. Ltd. Prior Pfd. 41,822 19,691 * Hynix Semiconductor Inc. 1,013,800 19,293 2 Samsung Electronics Co. Ltd. GDR 54,872 18,959 Hyundai Heavy Industries Co. Ltd. 77,119 17,528 POSCO ADR 161,411 16,788 LG Electronics Inc. 191,605 16,268 LG Display Co. Ltd. 473,330 14,469 Samsung Electro-Mechanics Co. Ltd. 122,181 14,109 Shinsegae Co. Ltd. 28,900 13,780 LG Corp. 193,204 13,345 * NHN Corp. 83,627 12,970 SK Energy Co. Ltd. 122,149 12,751 Samsung C&T Corp. 253,286 12,700 Samsung Fire & Marine Insurance Co. Ltd. 71,595 12,444 Kia Motors Corp. 472,970 12,378 Hana Financial Group Inc. 388,670 11,559 KT&G Corp. 226,123 11,363 Korea Electric Power Corp. 370,790 10,392 Samsung SDI Co. Ltd. 69,956 10,052 Hyundai Steel Co. 111,953 9,687 Samsung Life Insurance Co. Ltd. 101,300 9,419 SK Telecom Co. Ltd. 52,590 7,412 Hyundai Engineering & Construction Co. Ltd. 135,143 7,235 KT Corp. 194,209 7,006 Samsung Techwin Co. Ltd. 74,940 6,975 Cheil Industries Inc. 90,674 6,968 Samsung Heavy Industries Co. Ltd. 328,120 6,854 OCI Co. Ltd. 27,997 6,553 Woori Finance Holdings Co. Ltd. 512,197 6,378 Samsung Engineering Co. Ltd. 60,229 6,277 Lotte Shopping Co. Ltd. 18,633 5,661 Doosan Heavy Industries and Construction Co. Ltd. 85,554 5,575 Korea Exchange Bank 526,860 5,409 LG Household & Health Care Ltd. 17,180 5,403 Amorepacific Corp. 6,563 5,360 Shinhan Financial Group Co. Ltd. ADR 61,833 5,115 Samsung Securities Co. Ltd. 100,189 5,081 Daewoo Securities Co. Ltd. 253,750 4,950 GS Engineering & Construction Corp. 73,123 4,946 * Korean Air Lines Co. Ltd. 72,733 4,538 NCSoft Corp. 28,050 4,465 Industrial Bank of Korea 334,250 4,422 S-Oil Corp. 92,465 4,413 Korea Electric Power Corp. ADR 308,702 4,350 Honam Petrochemical Corp. 28,812 4,202 SK Telecom Co. Ltd. ADR 250,083 4,096 SK Holdings Co. Ltd. 47,508 3,730 GS Holdings 104,240 3,651 KB Financial Group Inc. ADR 83,129 3,556 Woongjin Coway Co. Ltd. 99,080 3,494 Hankook Tire Co. Ltd. 153,340 3,486 Busan Bank 318,440 3,434 LG Uplus Corp. 508,730 3,424 Korea Zinc Co. Ltd. 17,076 3,401 Hyundai Motor Co. 2nd Pfd. 76,650 3,360 Samsung Card Co. 75,211 3,316 Daewoo Shipbuilding & Marine Engineering Co. Ltd. 193,150 3,270 Kangwon Land Inc. 194,880 3,260 Daelim Industrial Co. Ltd. 56,101 3,182 Hanwha Corp. 92,990 3,152 CJ CheilJedang Corp. 15,686 3,139 Hyosung Corp. 45,187 3,130 Daegu Bank Ltd. 239,640 3,089 Hyundai Mipo Dockyard 21,997 3,014 LS Corp. 36,299 2,937 Hyundai Department Store Co. Ltd. 29,197 2,912 Daewoo International Corp. 103,287 2,908 Hyundai Securities Co. 252,320 2,904 * Doosan Infracore Co. Ltd. 154,160 2,766 Woori Investment & Securities Co. Ltd. 170,330 2,679 Glovis Co. Ltd. 23,124 2,664 LG Innotek Co. Ltd. 19,316 2,610 Hanwha Chem Corp. 159,540 2,600 Hyundai Development Co. 113,240 2,596 Korea Life Insurance Co. Ltd. 345,000 2,540 KCC Corp. 9,642 2,487 LS Industrial Systems Co. Ltd. 33,456 2,486 KT Corp. ADR 131,252 2,474 Dongbu Insurance Co. Ltd. 78,620 2,442 Seoul Semiconductor Co. Ltd. 64,864 2,387 SK C&C Co. Ltd. 30,340 2,308 Mirae Asset Securities Co. Ltd. 45,081 2,224 Yuhan Corp. 16,062 2,149 Korea Investment Holdings Co. Ltd. 74,760 2,137 STX Pan Ocean Co. Ltd. 202,010 2,049 Doosan Corp. 20,268 1,963 Daewoo Engineering & Construction Co. Ltd. 227,160 1,928 Hyundai Motor Co. Prior Pfd. 43,390 1,810 * Celltrion Inc. 109,449 1,780 Korea Gas Corp. 47,003 1,759 S1 Corp. 32,780 1,661 Lotte Confectionery Co. Ltd. 1,403 1,599 Dongkuk Steel Mill Co. Ltd. 76,970 1,560 Hanjin Heavy Industries & Construction Co. Ltd. 64,339 1,537 * SK Broadband Co. Ltd. 303,147 1,356 LG Electronics Inc. Prior Pfd. 35,820 1,287 Hite Brewery Co. Ltd. 10,592 1,257 SK Networks Co. Ltd. 139,850 1,223 Tong Yang Securities Inc. 133,350 1,220 Spain (2.9%) Banco Santander SA 16,679,291 216,683 Telefonica SA 8,271,214 187,305 Banco Bilbao Vizcaya Argentaria SA 7,169,701 96,145 Iberdrola SA 7,932,210 55,814 Repsol YPF SA 1,475,028 34,779 Inditex SA 439,308 29,061 ^ ACS Actividades de Construccion y Servicios SA 287,965 12,477 Banco Popular Espanol SA 1,744,917 11,529 ^ Banco de Sabadell SA 1,839,692 10,446 Abertis Infraestructuras SA 595,264 10,047 Red Electrica Corp. SA 220,895 9,656 Criteria Caixacorp SA 1,692,912 8,259 Gas Natural SDG SA 472,366 7,887 Ferrovial SA 892,153 7,809 Enagas 368,268 6,786 Iberdrola Renovables SA 1,745,168 6,100 Mapfre SA 1,524,305 5,014 Acciona SA 52,686 4,638 Zardoya Otis SA 279,650 4,361 ^ Bankinter SA 574,287 4,294 Acerinox SA 201,708 3,458 * Iberia Lineas Aereas de Espana SA 957,624 3,251 * Gamesa Corp. Tecnologica SA 366,062 3,190 Indra Sistemas SA 181,779 2,965 ^ Grifols SA 255,373 2,845 ^ Banco de Valencia SA 431,990 2,592 Gestevision Telecinco SA 203,404 2,331 ^ Fomento de Construcciones y Contratas SA 82,588 2,144 Sweden (2.2%) Telefonaktiebolaget LM Ericsson Class B 6,083,298 67,124 Nordea Bank AB 6,524,333 65,114 Hennes & Mauritz AB Class B 2,065,349 65,104 TeliaSonera AB 4,535,269 32,794 Svenska Handelsbanken AB Class A 988,519 28,326 * Volvo AB Class B 2,197,946 27,392 Sandvik AB 2,036,815 26,323 Atlas Copco AB Class A 1,356,434 22,185 Skandinaviska Enskilda Banken AB Class A 2,853,037 19,582 Investor AB Class B 920,060 17,333 Svenska Cellulosa AB Class B 1,159,434 16,725 * Swedbank AB Class A 1,425,929 16,275 SKF AB 784,958 14,977 Millicom International Cellular SA 154,616 14,319 Assa Abloy AB Class B 634,069 14,017 Skanska AB Class B 805,989 13,631 Scania AB Class B 648,853 11,959 Atlas Copco AB Class B 788,228 11,758 Swedish Match AB 481,661 11,370 Tele2 AB 624,555 11,079 Electrolux AB Class B 482,009 10,756 Alfa Laval AB 684,231 10,599 Getinge AB 404,019 8,946 Kinnevik Investment AB Class B 434,690 8,160 Boliden AB 553,229 6,578 Securitas AB Class B 638,973 6,487 Modern Times Group AB Class B 101,885 6,389 Husqvarna AB 832,328 5,877 Ratos AB 204,843 5,848 SSAB AB Class A 359,522 5,205 Holmen AB 104,137 2,734 SSAB AB Class B 169,899 2,185 Switzerland (5.8%) Nestle SA 6,986,796 345,336 Novartis AG 4,251,717 206,690 Roche Holding AG 1,415,622 184,068 * UBS AG 7,332,866 124,477 Credit Suisse Group AG 2,267,620 102,785 ABB Ltd. 4,447,157 89,769 Zurich Financial Services AG 297,116 69,340 Syngenta AG 190,520 42,078 Cie Financiere Richemont SA 1,050,922 41,030 Holcim Ltd. 493,552 32,960 Swiss Reinsurance Co. Ltd. 704,273 32,432 Swatch Group AG (Bearer) 62,335 19,317 Swisscom AG 47,118 17,646 SGS SA 11,069 15,552 Julius Baer Group Ltd. 415,145 14,517 Givaudan SA 15,458 14,258 Synthes Inc. 119,601 13,765 Geberit AG 78,024 12,759 Adecco SA 247,882 12,638 Kuehne & Nagel International AG 109,590 11,757 Sonova Holding AG 93,027 11,289 Schindler Holding AG (Bearer) 98,313 8,817 * Actelion Ltd. 205,467 8,312 Baloise Holding AG 100,564 8,058 Sika AG 4,133 7,784 Lonza Group AG 91,104 7,085 Swiss Life Holding AG 58,241 6,120 *,^ Logitech International SA 366,584 5,767 Lindt & Spruengli AG 229 5,606 Swatch Group AG (Registered) 87,753 4,935 GAM Holding Ltd. 414,943 4,800 Aryzta AG 112,556 4,598 Nobel Biocare Holding AG 255,075 4,298 Lindt & Spruengli AG 1,742 3,925 Schindler Holding AG 44,316 3,892 Pargesa Holding SA 54,303 3,731 Straumann Holding AG 16,170 3,545 Aryzta AG 51,983 2,126 Taiwan (2.7%) Taiwan Semiconductor Manufacturing Co. Ltd. 40,797,063 78,758 * Hon Hai Precision Industry Co. Ltd. 15,510,885 62,477 HTC Corp. 1,415,040 26,057 MediaTek Inc. 1,876,174 25,406 Cathay Financial Holding Co. Ltd. 12,802,000 20,098 China Steel Corp. 20,440,080 19,314 Taiwan Semiconductor Manufacturing Co. Ltd. ADR 1,726,548 17,438 Chunghwa Telecom Co. Ltd. 8,159,321 17,192 Nan Ya Plastics Corp. 9,529,780 16,755 Formosa Plastics Corp. 7,993,780 16,669 Acer Inc. 5,136,297 13,764 Formosa Chemicals & Fibre Corp. 5,716,500 12,388 Delta Electronics Inc. 3,578,240 12,338 AU Optronics Corp. 12,796,640 12,114 * Fubon Financial Holding Co. Ltd. 9,122,000 11,155 Chimei Innolux Corp. 9,512,101 10,254 Chinatrust Financial Holding Co. Ltd. 16,967,255 10,147 Compal Electronics Inc. 7,712,521 10,091 Mega Financial Holding Co. Ltd. 15,833,000 9,443 United Microelectronics Corp. 20,076,175 8,906 Asustek Computer Inc. 1,175,040 8,856 Quanta Computer Inc. 4,594,950 8,317 Uni-President Enterprises Corp. 6,735,357 7,982 Taiwan Mobile Co. Ltd. 3,812,000 7,539 Yuanta Financial Holding Co. Ltd. 12,291,000 6,843 Far Eastern New Century Corp. 5,657,478 6,554 Advanced Semiconductor Engineering Inc. 8,185,556 6,325 Wistron Corp. 3,777,293 6,102 First Financial Holding Co. Ltd. 9,630,859 5,661 Taiwan Cement Corp. 5,965,000 5,531 Formosa Petrochemical Corp. 2,309,950 5,357 * China Development Financial Holding Corp. 18,127,625 5,204 Lite-On Technology Corp. 4,076,064 5,200 Synnex Technology International Corp. 2,196,500 5,003 Siliconware Precision Industries Co. 4,784,000 4,672 Far EasTone Telecommunications Co. Ltd. 3,305,000 4,601 Macronix International 6,616,927 4,397 Cheng Shin Rubber Industry Co. Ltd. 1,697,090 4,337 Hua Nan Financial Holdings Co. Ltd. 6,934,595 4,313 Taiwan Cooperative Bank 6,649,000 4,307 Unimicron Technology Corp. 2,515,750 4,172 Taiwan Fertilizer Co. Ltd. 1,501,000 4,146 Foxconn Technology Co. Ltd. 1,182,380 4,026 Chang Hwa Commercial Bank 7,536,000 3,973 SinoPac Financial Holdings Co. Ltd. 11,540,000 3,862 * Shin Kong Financial Holding Co. Ltd. 10,274,096 3,713 Largan Precision Co. Ltd. 190,376 3,641 President Chain Store Corp. 1,076,536 3,527 Powertech Technology Inc. 1,149,050 3,512 Epistar Corp. 1,263,408 3,472 * Taishin Financial Holding Co. Ltd. 7,756,184 3,451 * Pegatron Corp. 2,985,639 3,447 Pou Chen Corp. 4,394,517 3,356 Asia Cement Corp. 3,283,413 3,242 Tripod Technology Corp. 783,759 2,978 * E.Sun Financial Holding Co. Ltd. 6,368,170 2,945 Chunghwa Telecom Co. Ltd. ADR 138,664 2,933 United Microelectronics Corp. ADR 942,148 2,855 WPG Holdings Co. Ltd. 1,255,000 2,584 Novatek Microelectronics Corp. Ltd. 961,275 2,546 * Ruentex Industries Ltd. 879,000 2,534 * Powerchip Technology Corp. 17,033,000 2,448 KGI Securities Co. Ltd. 5,812,000 2,406 Simplo Technology Co. Ltd. 429,110 2,370 * Walsin Lihwa Corp. 5,324,000 2,325 Catcher Technology Co. Ltd. 1,008,800 2,271 Richtek Technology Corp. 262,005 2,212 AU Optronics Corp. ADR 227,666 2,163 Inventec Co. Ltd. 4,057,305 2,154 * China Airlines Ltd. 3,932,491 2,115 Clevo Co. 993,176 2,083 * Wintek Corp. 2,226,000 1,991 Coretronic Corp. 1,379,000 1,920 Giant Manufacturing Co. Ltd. 552,000 1,918 Motech Industries Inc. 514,827 1,918 Realtek Semiconductor Corp. 839,673 1,917 * Inotera Memories Inc. 3,620,002 1,910 China Life Insurance Co. Ltd. 2,126,000 1,885 Polaris Securities Co. Ltd. 4,127,040 1,884 * HannStar Display Corp. 9,419,000 1,824 Yulon Motor Co. Ltd. 1,579,015 1,814 * Eva Airways Corp. 2,966,900 1,779 Taiwan Glass Industrial Corp. 1,841,526 1,777 Chicony Electronics Co. Ltd. 802,599 1,754 * Qisda Corp. 3,119,000 1,754 Yang Ming Marine Transport Corp. 2,575,776 1,664 Everlight Electronics Co. Ltd. 581,497 1,659 * Prime View International Co. Ltd. 1,136,000 1,645 Teco Electric and Machinery Co. Ltd. 3,383,000 1,622 Far Eastern Department Stores Co. Ltd. 1,655,210 1,615 U-Ming Marine Transport Corp. 844,000 1,597 Ruentex Development Co. Ltd. 922,000 1,574 * Nanya Technology Corp. 2,331,915 1,570 * Evergreen Marine Corp. Taiwan Ltd. 2,112,000 1,567 Nan Ya Printed Circuit Board Corp. 373,320 1,524 * Winbond Electronics Corp. 5,734,000 1,455 * Wan Hai Lines Ltd. 2,147,500 1,444 Tung Ho Steel Enterprise Corp. 1,601,842 1,401 Young Fast Optoelectronics Co. Ltd. 162,000 1,395 TSRC Corp. 959,000 1,394 * Tatung Co. Ltd. 7,631,000 1,386 * CMC Magnetics Corp. 5,163,000 1,379 * Taiwan Business Bank 4,658,000 1,374 Feng Hsin Iron & Steel Co. 914,000 1,304 Advantech Co. Ltd. 600,659 1,285 * Chunghwa Picture Tubes 19,319,000 1,258 Advanced Semiconductor Engineering Inc. ADR 329,685 1,249 Phison Electronics Corp. 238,510 1,239 Formosa Taffeta Co. Ltd. 1,620,000 1,234 Eternal Chemical Co. Ltd. 1,225,175 1,217 Cheng Uei Precision Industry Co. Ltd. 692,500 1,212 Pixart Imaging Inc. 201,719 1,134 Micro-Star International Co. Ltd. 1,945,517 1,081 Transcend Information Inc. 381,363 1,062 * Capital Securities Corp. 2,271,000 1,047 Farglory Land Development Co. Ltd. 525,000 1,041 Kinsus Interconnect Technology Corp. 488,000 1,023 Siliconware Precision Industries Co. ADR 201,575 984 Mitac International Corp. 2,318,995 947 Vanguard International Semiconductor Corp. 1,804,000 750 Formosa International Hotels Corp. 52,100 746 Chinese Gamer International Corp. 73,000 643 * Evergreen International Storage & Transport Corp. 798,000 620 Compal Communications Inc. 627,000 559 * Tatung Co. Ltd. GDR 92,281 337 Thailand (0.4%) PTT PCL (Foreign) 1,691,115 13,345 PTT Exploration & Production PCL (Foreign) 2,304,855 10,669 Siam Commercial Bank PCL (Foreign) 3,114,800 8,604 Bangkok Bank PCL (Foreign) 1,911,200 8,247 Kasikornbank PCL (Foreign) 2,373,100 7,668 Banpu PCL 310,590 6,018 Siam Cement PCL (Foreign) 608,400 5,328 Advanced Info Service PCL (Foreign) 1,785,900 5,175 Charoen Pokphand Foods PCL (Foreign) 6,093,800 4,558 CP ALL PCL (Foreign) 4,313,385 4,314 Bangkok Bank PCL (Local) 999,200 4,236 Kasikornbank PCL 1,014,800 3,149 Bank of Ayudhya PCL(Local) 3,662,779 2,345 IRPC PCL (Foreign) 19,034,700 2,292 PTT Chemical PCL (Foreign) 726,995 2,286 Thai Oil PCL (Foreign) 1,655,400 2,263 Krung Thai Bank PCL (Foreign) 5,553,510 2,241 BEC World PCL (Foreign) 1,753,405 1,635 PTT Aromatics & Refining PCL (Foreign) 2,068,100 1,497 Glow Energy PCL (Foreign) 1,063,945 1,329 Banpu PCL (Local) 16,700 324 PTT Exploration and Production PCL (Local) 64,900 300 PTT PCL 36,900 291 * CP ALL PCL (Local) 173,000 173 * Siam Commercial Bank PCL (Local) 59,200 164 * PTT Aromatics & Refining PCL 187,700 136 IRPC PCL 1,023,700 123 Turkey (0.4%) Turkiye Garanti Bankasi AS 4,286,985 22,180 Akbank TAS 2,427,233 13,436 Turkiye Is Bankasi 3,222,088 12,080 Turkcell Iletisim Hizmet AS 1,572,370 9,164 Haci Omer Sabanci Holding AS (Bearer) 1,269,689 5,897 Tupras Turkiye Petrol Rafine 255,199 5,806 * Yapi ve Kredi Bankasi AS 1,807,701 5,490 Anadolu Efes Biracilik Ve Malt Sanayii AS 410,679 5,176 Turkiye Halk Bankasi AS 635,269 5,145 BIM Birlesik Magazalar AS 156,550 4,805 Turkiye Vakiflar Bankasi Tao 1,509,805 4,083 KOC Holding AS 1,008,819 3,977 Turk Telekomunikasyon AS 1,058,363 3,966 * Turk Hava Yollari 819,340 2,369 Asya Katilim Bankasi AS 897,101 2,240 * Eregli Demir ve Celik Fabrikalari TAS 800,649 2,232 Enka Insaat ve Sanayi AS 571,318 2,103 Arcelik AS 341,698 1,686 Coca-Cola Icecek AS 140,110 1,462 Dogan Sirketler Grubu Holdings 1,698,196 1,225 United Kingdom (16.1%) HSBC Holdings PLC 34,999,750 355,920 Vodafone Group PLC 105,700,936 246,461 BP PLC 37,704,411 241,122 GlaxoSmithKline PLC 10,428,827 182,083 Rio Tinto PLC 2,909,996 150,609 Royal Dutch Shell PLC Class A 5,390,894 148,466 AstraZeneca PLC 2,917,552 146,285 Royal Dutch Shell PLC Class B 5,415,433 143,071 British American Tobacco PLC 4,010,957 137,996 BHP Billiton PLC 4,433,514 135,818 Barclays PLC 22,976,755 119,003 Standard Chartered PLC 4,068,546 117,547 BG Group PLC 6,780,872 108,745 * Anglo American PLC 2,644,622 104,571 Tesco PLC 16,039,825 98,362 Diageo PLC 5,028,868 87,273 * Lloyds Banking Group PLC 80,599,172 86,992 Unilever PLC 2,580,856 73,325 Xstrata PLC 4,135,011 65,776 Reckitt Benckiser Group PLC 1,230,700 60,342 Imperial Tobacco Group PLC 2,046,574 57,911 SABMiller PLC 1,906,153 57,874 National Grid PLC 6,954,927 55,711 Centrica PLC 10,311,075 49,146 Royal Dutch Shell PLC Class A 1,731,758 47,749 Prudential PLC 5,084,393 44,246 BT Group PLC 15,606,414 34,866 BAE Systems PLC 7,074,821 34,686 Tullow Oil PLC 1,780,504 34,392 Rolls-Royce Group PLC 3,732,540 33,969 Scottish & Southern Energy PLC 1,858,572 32,340 Compass Group PLC 3,758,948 31,253 Aviva PLC 5,565,877 31,168 WPP PLC 2,523,046 26,830 * Royal Bank of Scotland Group PLC 33,977,419 26,600 Shire PLC 1,128,917 25,822 British Sky Broadcasting Group PLC 2,290,136 25,548 Pearson PLC 1,630,023 25,342 Reed Elsevier PLC 2,434,652 21,095 * Cairn Energy PLC 2,811,122 20,591 Old Mutual PLC 10,757,862 20,394 Experian PLC 2,059,748 20,290 WM Morrison Supermarkets PLC 4,254,363 17,691 Marks & Spencer Group PLC 3,170,535 17,137 International Power PLC 3,051,596 17,110 Legal & General Group PLC 11,752,329 16,498 Randgold Resources Ltd. 181,468 16,295 Kingfisher PLC 4,758,562 16,073 Smith & Nephew PLC 1,777,759 15,469 Land Securities Group PLC 1,518,425 14,582 Standard Life PLC 4,497,556 14,266 Capita Group PLC 1,257,116 14,182 Smiths Group PLC 786,497 13,768 RSA Insurance Group PLC 6,857,102 13,711 ARM Holdings PLC 2,624,307 13,497 J Sainsbury PLC 2,408,714 12,992 * Wolseley PLC 572,490 12,913 Next PLC 377,123 12,712 United Utilities Group PLC 1,377,593 12,644 British Land Co. PLC 1,736,970 12,583 Aggreko PLC 519,989 12,501 Antofagasta PLC 791,109 12,256 Carnival PLC 338,043 12,209 Man Group PLC 3,461,931 11,794 G4S PLC 2,853,048 11,583 Associated British Foods PLC 719,096 11,582 Burberry Group PLC 869,448 11,483 Johnson Matthey PLC 432,068 11,459 * Autonomy Corp. PLC 436,538 11,264 ^ Resolution Ltd. 2,920,276 10,907 Petrofac Ltd. 524,327 10,278 Inmarsat PLC 877,061 10,147 Sage Group PLC 2,652,848 9,943 Severn Trent PLC 478,494 9,829 Vedanta Resources PLC 246,651 9,443 Intercontinental Hotels Group PLC 525,062 9,101 AMEC PLC 663,197 9,081 Tomkins PLC 1,767,257 8,974 3i Group PLC 1,961,673 8,741 Admiral Group PLC 383,913 8,718 Cobham PLC 2,328,885 8,679 Hammerson PLC 1,403,774 8,555 Serco Group PLC 978,684 8,498 Rexam PLC 1,751,317 8,494 Kazakhmys PLC 434,139 8,272 Whitbread PLC 353,292 7,805 * Lonmin PLC 308,558 7,593 Eurasian Natural Resources Corp. PLC 520,876 7,401 Investec PLC 931,281 7,227 Bunzl PLC 655,598 7,098 Invensys PLC 1,635,968 6,857 ICAP PLC 1,079,708 6,785 Home Retail Group PLC 1,775,982 6,655 Segro PLC 1,484,160 6,515 Babcock International Group PLC 726,397 6,313 * ITV PLC 7,473,195 6,061 Fresnillo PLC 362,638 5,860 Firstgroup PLC 959,679 5,539 Cable & Wireless Worldwide PLC 5,213,562 5,461 Balfour Beatty PLC 1,365,416 5,333 Capital Shopping Centres Group PLC 943,242 5,070 Thomas Cook Group PLC 1,712,818 4,888 Schroders PLC 225,964 4,562 *,^ British Airways PLC 1,157,011 3,981 TUI Travel PLC 1,117,224 3,687 London Stock Exchange Group PLC 300,941 3,055 Total Common Stocks (Cost $24,151,017) Market Value Coupon Shares ($000) Temporary Cash Investments (0.9%) 1 Money Market Fund (0.8%) 3,4 Vanguard Market Liquidity Fund 0.297% 200,111,964 200,112 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 5,6 Fannie Mae Discount Notes 0.341% 10/20/10 3,000 2,999 5 Federal Home Loan Bank 0.301% 11/19/10 1,500 1,499 5 Freddie Mac Discount Notes 0.235% 8/16/10 8,000 7,999 5,6 Freddie Mac Discount Notes 0.321% 9/7/10 750 750 5,6 Freddie Mac Discount Notes 0.321% 9/20/10 6,000 5,999 5 Freddie Mac Discount Notes 0.300% 11/1/10 5,000 4,998 5,6 Freddie Mac Discount Notes 0.321%0.331% 12/15/10 16,000 15,987 Total Temporary Cash Investments (Cost $240,331) Total Investments (100.5%) (Cost $24,391,348) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $187,496,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 0.4%, respectively, of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, the value of this security represented 0.1% of net assets. 3 Includes $200,112,000 of collateral received for securities on loan. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 6 Securities with a value of $8,747,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to Total International Stock Index Fund procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also may enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Total International Stock Index Fund ($000) Number of Aggregate Unrealized Long (Short) Settlement Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index September 2010 1,465 52,391 1,866 FTSE 100 Index September 2010 515 64,663 962 Topix Index September 2010 275 26,878 (60) Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At July 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 9/15/10 JPY 2,369,125 USD 27,349 768 9/22/10 EUR 38,782 USD 50,522 2,750 9/22/10 GBP 26,398 USD 41,331 2,265 EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. At July 31, 2010, counterparties had deposited in segregated accounts cash with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of July 31, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 1,621,011 24,420,866 197 Temporary Cash Investments 200,112 40,231  Total International Stock Index Fund Futures ContractsLiabilities 1 (876)   Forward Currency ContractsAssets  5,783  Total 1,820,247 24,466,880 197 1 Represents variation margin on the last day of the reporting period. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2010: Investments in Common Stock Amount Valued Based on Level 3 Inputs ($000) Balance as of October 31, 2009 223 Change in Unrealized Appreciation (Depreciation) (26) Balance as of July 31, 2010 197 E. At July 31, 2010, the cost of investment securities for tax purposes was $24,439,857,000. Net unrealized appreciation of investment securities for tax purposes was $1,842,560,000, consisting of unrealized gains of $3,659,980,000 on securities that had risen in value since their purchase and $1,817,420,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard LifeStrategy Growth Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (49.9%) Vanguard Total Stock Market Index Fund Investor Shares 128,371,391 3,514,809 International Stock Fund (15.2%) Vanguard Total International Stock Index Fund 76,358,553 1,068,256 Balanced Fund (24.9%) Vanguard Asset Allocation Fund Investor Shares 78,991,599 1,750,454 Bond Fund (9.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 65,295,273 698,006 Total Investment Companies (Cost $6,468,389) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.297% (Cost $425) 424,766 425 Total Investments (99.9%) (Cost $6,468,814) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At July 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C . At July 31, 2010, the cost of investment securities for tax purposes was $6,468,814,000. Net unrealized appreciation of investment securities for tax purposes was $563,136,000, consisting of unrealized gains of $589,191,000 on securities that had risen in value since their purchase and $26,055,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard LifeStrategy Income Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Investment Companies (99.8%) U.S. Stock Fund (5.0%) Vanguard Total Stock Market Index Fund Investor Shares 3,867,606 105,895 Balanced Fund (25.1%) Vanguard Asset Allocation Fund Investor Shares 23,833,715 528,155 Bond Fund (49.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 98,204,725 1,049,809 Short-Term Bond Fund (19.8%) Vanguard Short-Term Investment-Grade Fund Investor Shares 38,472,134 415,884 Total Investment Companies (Cost $1,956,006) Temporary Cash Investment (0.1%) Money Market Fund (0.1%) 1 Vanguard Market Liquidity Fund, 0.297% (Cost $1,530) 1,530,179 1,530 Total Investments (99.9%) (Cost $1,957,536) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At July 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C . At July 31, 2010, the cost of investment securities for tax purposes was $1,957,536,000. Net unrealized appreciation of investment securities for tax purposes was $143,737,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard LifeStrategy Conservative Growth Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Investment Companies (100.0%) U.S. Stock Fund (19.9%) Vanguard Total Stock Market Index Fund Investor Shares 43,536,637 1,192,033 International Stock Fund (5.2%) Vanguard Total International Stock Index Fund 22,037,500 308,305 Balanced Fund (24.9%) Vanguard Asset Allocation Fund Investor Shares 67,338,692 1,492,225 Bond Fund (30.0%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 168,029,008 1,796,230 Short-Term Bond Fund (20.0%) Vanguard Short-Term Investment-Grade Fund Investor Shares 110,516,200 1,194,680 Total Investment Companies (Cost $5,524,398) Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 0.297% (Cost $405) 405,000 405 Total Investments (100.0%) (Cost $5,524,803) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At July 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C . At July 31, 2010, the cost of investment securities for tax purposes was $5,524,803,000. Net unrealized appreciation of investment securities for tax purposes was $459,075,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard LifeStrategy Moderate Growth Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Investment Companies (99.9%) U.S. Stock Fund (34.9%) Vanguard Total Stock Market Index Fund Investor Shares 99,183,268 2,715,638 International Stock Fund (10.1%) Vanguard Total International Stock Index Fund 56,295,893 787,580 Balanced Fund (25.0%) Vanguard Asset Allocation Fund Investor Shares 87,919,564 1,948,297 Bond Fund (29.9%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 217,661,407 2,326,800 Total Investment Companies (99.9%) (Cost $6,872,217) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. A . Security Valuation: Investments are valued at the net asset value of each underlying Vanguard fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At July 31, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At July 31, 2010, the cost of investment securities for tax purposes was $6,872,217,000. Net unrealized appreciation of investment securities for tax purposes was $906,098,000, consisting entirely of unrealized gains on securities that had risen in value since their purchase. Vanguard Developed Markets Index Fund Schedule of Investments As of July 31, 2010 Market Value Shares ($000) Common Stocks (99.8%) 1 Australia (8.3%) BHP Billiton Ltd. 3,289,933 119,425 Commonwealth Bank of Australia 1,504,054 71,755 Westpac Banking Corp. 2,917,781 63,450 Australia & New Zealand Banking Group Ltd. 2,483,164 51,957 National Australia Bank Ltd. 2,077,758 47,395 Woolworths Ltd. 1,215,296 28,363 Wesfarmers Ltd. 984,876 27,745 Rio Tinto Ltd. 427,012 27,407 Westfield Group 2,147,223 23,752 Woodside Petroleum Ltd. 533,371 20,136 CSL Ltd. 545,265 16,348 QBE Insurance Group Ltd. 1,004,003 15,175 Newcrest Mining Ltd. 473,082 14,060 Telstra Corp. Ltd. 4,274,963 12,459 Origin Energy Ltd. 862,116 12,053 Macquarie Group Ltd. 328,575 11,093 Foster's Group Ltd. 1,893,227 9,885 Santos Ltd. 816,198 9,843 AMP Ltd. 2,008,674 9,651 Suncorp-Metway Ltd. 1,246,018 9,449 Orica Ltd. 353,680 8,063 Stockland 2,334,279 8,019 Amcor Ltd. 1,195,296 7,108 Brambles Ltd. 1,381,767 6,760 Insurance Australia Group Ltd. 2,033,034 6,292 AGL Energy Ltd. 439,108 5,877 Coca-Cola Amatil Ltd. 548,873 5,697 Transurban Group 1,242,356 5,027 AXA Asia Pacific Holdings Ltd. 1,008,439 4,956 * Fortescue Metals Group Ltd. 1,210,853 4,716 Incitec Pivot Ltd. 1,584,117 4,672 GPT Group 1,737,151 4,503 ASX Ltd. 169,803 4,447 * Asciano Group 2,883,605 4,425 Wesfarmers Ltd. Price Protected Shares 148,974 4,207 Computershare Ltd. 438,065 4,014 WorleyParsons Ltd. 186,454 3,907 BlueScope Steel Ltd. 1,790,057 3,852 TABCORP Holdings Ltd. 598,870 3,714 OneSteel Ltd. 1,309,018 3,550 Cochlear Ltd. 55,483 3,547 Mirvac Group 2,943,759 3,539 Leighton Holdings Ltd. 132,042 3,529 Toll Holdings Ltd. 654,707 3,526 Lend Lease Group 527,374 3,480 Dexus Property Group 4,696,564 3,469 * OZ Minerals Ltd. 3,057,562 3,419 Sonic Healthcare Ltd. 363,623 3,394 Alumina Ltd. 2,404,554 3,387 Goodman Group 6,077,229 3,385 Crown Ltd. 445,879 3,218 Metcash Ltd. 748,604 3,014 Intoll Group 2,227,465 2,958 CFS Retail Property Trust 1,727,356 2,940 ^ Fairfax Media Ltd. 2,075,990 2,771 Tatts Group Ltd. 1,244,445 2,759 Boral Ltd. 695,154 2,670 Sims Metal Management Ltd. 160,847 2,590 Bendigo and Adelaide Bank Ltd. 343,104 2,547 * James Hardie Industries SE 423,494 2,502 * Qantas Airways Ltd. 1,091,782 2,447 * Arrow Energy Ltd. 574,194 2,431 * Paladin Energy Ltd. 665,634 2,325 CSR Ltd. 1,480,086 2,308 MAp Group 734,691 1,971 Billabong International Ltd. 200,500 1,654 Harvey Norman Holdings Ltd. 519,683 1,645 Goodman Fielder Ltd. 1,359,945 1,642 MacArthur Coal Ltd. 126,124 1,433 Caltex Australia Ltd. 129,750 1,206 Aristocrat Leisure Ltd. 386,836 1,189 SP AusNet 1,311,966 948 Energy Resources of Australia Ltd. 67,304 841 Austria (0.3%) Erste Group Bank AG 184,945 7,402 OMV AG 146,307 4,892 Telekom Austria AG 325,340 4,185 Voestalpine AG 108,381 3,465 * IMMOFINANZ AG 970,413 3,190 Verbund AG 74,401 2,640 ^ Raiffeisen International Bank Holding AG 53,122 2,410 Vienna Insurance Group 37,330 1,770 Belgium (0.9%) Anheuser-Busch InBev NV 707,719 37,490 Delhaize Group SA 98,754 7,291 * KBC Groep NV 157,504 6,932 Groupe Bruxelles Lambert SA 78,885 6,124 Ageas 2,186,597 5,991 Solvay SA Class A 57,910 5,667 Belgacom SA 149,908 5,379 Umicore 112,339 3,789 Colruyt SA 14,863 3,661 UCB SA 98,356 3,172 *,^ Dexia SA 543,480 2,658 Mobistar SA 26,684 1,539 Cie Nationale a Portefeuille 27,308 1,307 Denmark (1.0%) Novo Nordisk A/S Class B 427,059 36,540 AP Moller - Maersk A/S Class B 1,292 10,887 * Danske Bank A/S 445,346 10,459 * Vestas Wind Systems A/S 199,778 9,695 Carlsberg A/S Class B 104,861 9,283 Novozymes A/S 45,044 5,749 AP Moller - Maersk A/S 541 4,445 DSV A/S 204,125 3,640 Coloplast A/S Class B 22,300 2,315 *,^ William Demant Holding AS 23,412 1,714 Tryg AS 25,333 1,538 Finland (1.0%) Nokia Oyj 3,671,214 34,571 Fortum Oyj 435,623 10,121 Sampo Oyj 411,944 10,063 UPM-Kymmene Oyj 508,881 7,385 Kone Oyj Class B 150,929 6,888 Metso Oyj 124,994 4,928 Stora Enso Oyj 568,352 4,600 Wartsila Oyj 77,748 4,094 Nokian Renkaat Oyj 106,108 2,976 Elisa Oyj 131,094 2,600 Kesko Oyj Class B 65,519 2,541 Outokumpu Oyj 124,820 2,070 Neste Oil Oyj 126,068 1,860 Orion Oyj Class B 88,757 1,714 Pohjola Bank PLC 134,755 1,672 Rautaruukki Oyj 83,262 1,606 Sanoma Oyj 78,041 1,552 France (10.0%) Total SA 2,071,925 104,594 BNP Paribas 929,544 63,541 Sanofi-Aventis SA 1,034,002 60,109 GDF Suez 1,219,047 40,409 France Telecom SA 1,817,506 38,014 Societe Generale 616,455 35,404 Danone 570,828 31,998 Air Liquide SA 276,353 31,047 AXA SA 1,683,382 30,907 LVMH Moet Hennessy Louis Vuitton SA 240,357 29,290 Vivendi SA 1,204,432 28,889 Carrefour SA 587,149 26,994 Schneider Electric SA 231,734 26,672 ArcelorMittal 841,317 25,757 L'Oreal SA 234,728 24,602 Vinci SA 426,778 20,659 Unibail-Rodamco SE 89,436 17,632 Cie de St-Gobain 376,817 16,038 Pernod-Ricard SA 193,852 15,154 Cie Generale d'Optique Essilor International SA 201,002 12,572 Credit Agricole SA 910,379 12,426 Cie Generale des Etablissements Michelin Class B 144,674 11,010 EDF SA 253,891 10,788 Lafarge SA 196,725 10,712 Alstom SA 201,624 10,547 Vallourec SA 106,781 10,385 PPR 74,482 9,971 Bouygues SA 225,757 9,528 * European Aeronautic Defence and Space Co. NV 400,006 9,478 Veolia Environnement 338,598 8,988 Hermes International 51,714 8,864 * Renault SA 188,331 8,421 SES SA 293,306 7,243 Cap Gemini SA 143,056 6,801 * Alcatel-Lucent 2,266,438 6,769 Christian Dior SA 62,225 6,736 Technip SA 96,231 6,406 Sodexo 92,203 5,805 Publicis Groupe SA 125,717 5,669 STMicroelectronics NV 623,631 5,121 Suez Environnement Co. 265,428 4,938 Casino Guichard Perrachon SA 53,933 4,699 Accor SA 142,964 4,626 * Natixis 854,321 4,551 Safran SA 164,390 4,436 * Peugeot SA 148,996 4,418 Lagardere SCA 115,649 4,258 Legrand SA 128,851 4,194 Dassault Systemes SA 58,076 3,774 Eutelsat Communications 97,607 3,608 SCOR SE 163,315 3,582 Groupe Eurotunnel SA 467,738 3,438 CNP Assurances 145,444 3,003 Thales SA 87,484 2,954 Bureau Veritas SA 47,816 2,888 Klepierre 89,082 2,843 * Cie Generale de Geophysique-Veritas 141,766 2,737 * Edenred 144,676 2,545 Neopost SA 30,518 2,360 ICADE 22,891 2,176 Fonciere Des Regions 23,773 2,170 Aeroports de Paris 29,335 2,160 Imerys SA 36,901 2,142 Eiffage SA 40,170 2,025 * Air France-KLM 133,798 1,996 Societe BIC SA 25,844 1,923 * Atos Origin SA 44,638 1,916 Gecina SA 18,196 1,861 Societe Television Francaise 1 116,150 1,847 Eurazeo 28,140 1,791 * JC Decaux SA 64,364 1,651 Eramet 5,230 1,446 Iliad SA 16,118 1,419 Metropole Television SA 62,252 1,380 PagesJaunes Groupe 122,208 1,354 BioMerieux 11,778 1,196 Ipsen SA 29,527 981 Germany (7.8%) Siemens AG 806,571 78,899 E.ON AG 1,765,423 52,804 BASF SE 900,385 52,650 Allianz SE 444,960 51,673 Bayer AG 810,660 46,664 * Daimler AG 802,943 43,377 Deutsche Bank AG 608,633 42,499 SAP AG 841,326 38,436 Deutsche Telekom AG 2,779,032 37,359 RWE AG 410,400 28,986 Muenchener Rueckversicherungs AG 193,434 26,842 Linde AG 165,409 19,448 Volkswagen AG Prior Pfd. 166,725 17,664 Bayerische Motoren Werke AG 324,504 17,467 Deutsche Post AG 831,157 14,482 Deutsche Boerse AG 191,448 13,415 Adidas AG 205,276 11,135 Fresenius Medical Care AG & Co. KGaA 191,009 10,477 ThyssenKrupp AG 327,931 9,768 MAN SE 103,691 9,656 Henkel AG & Co. KGaA Prior Pfd. 174,625 8,673 K&S AG 140,525 7,482 * Infineon Technologies AG 1,063,381 7,196 Metro AG 126,870 7,047 HeidelbergCement AG 137,617 6,944 * Commerzbank AG 693,549 6,278 Beiersdorf AG 98,559 5,837 Merck KGaA 63,071 5,621 Fresenius SE Prior Pfd. 78,840 5,605 Henkel AG & Co. KGaA 127,141 5,274 * Daimler AG 81,276 4,395 Porsche Automobil Holding SE Prior Pfd. 85,666 4,357 * QIAGEN NV 227,771 4,236 GEA Group AG 163,017 3,700 * Deutsche Lufthansa AG 225,631 3,680 * Continental AG 48,669 3,106 Hochtief AG 44,969 2,918 Hannover Rueckversicherung AG 59,024 2,825 Salzgitter AG 40,954 2,743 * Deutsche Postbank AG 85,694 2,738 ^ Volkswagen AG 28,829 2,734 RWE AG Prior Pfd. 38,299 2,490 Wacker Chemie AG 15,416 2,478 Fresenius SE 27,802 1,944 Bayerische Motoren Werke AG Prior Pfd. 51,810 1,901 Fraport AG Frankfurt Airport Services Worldwide 36,341 1,889 Celesio AG 75,279 1,759 Puma AG Rudolf Dassler Sport 5,147 1,508 United Internet AG 118,928 1,475 * TUI AG 133,987 1,415 Suedzucker AG 63,783 1,230 Greece (0.3%) * National Bank of Greece SA 572,758 8,364 Coca Cola Hellenic Bottling Co. SA 180,115 4,248 * Alpha Bank AE 493,962 3,754 OPAP SA 218,204 3,229 Bank of Cyprus Public Co. Ltd. 552,170 2,967 * EFG Eurobank Ergasias SA 318,206 2,450 * Piraeus Bank SA 332,298 2,198 Public Power Corp. SA 114,360 1,819 Hellenic Telecommunications Organization SA 193,887 1,581 Hellenic Telecommunications Organization SA ADR 97,592 399 * National Bank of Greece SA ADR 110,209 320 Hong Kong (2.4%) Sun Hung Kai Properties Ltd. 1,383,553 20,357 Hong Kong Exchanges and Clearing Ltd. 1,002,054 16,502 Cheung Kong Holdings Ltd. 1,362,978 16,476 CLP Holdings Ltd. 1,884,158 13,923 Hutchison Whampoa Ltd. 2,087,491 13,812 Hong Kong & China Gas Co. Ltd. 4,228,356 10,574 Hang Seng Bank Ltd. 750,097 10,398 Li & Fung Ltd. 2,226,769 10,247 BOC Hong Kong Holdings Ltd. 3,627,808 9,328 Swire Pacific Ltd. 755,273 9,193 Hang Lung Properties Ltd. 2,032,478 8,494 Hongkong Electric Holdings Ltd. 1,359,385 8,234 Wharf Holdings Ltd. 1,349,111 7,391 Esprit Holdings Ltd. 1,126,194 7,078 Henderson Land Development Co. Ltd. 1,050,559 6,542 Bank of East Asia Ltd. 1,479,378 5,820 Link REIT 2,153,024 5,596 MTR Corp. 1,403,097 4,934 Hang Lung Group Ltd. 790,819 4,645 New World Development Ltd. 2,498,601 4,474 Kerry Properties Ltd. 704,273 3,556 Sino Land Co. Ltd. 1,670,286 3,164 * Sands China Ltd. 1,963,200 3,043 Wheelock & Co. Ltd. 895,353 2,793 Shangri-La Asia Ltd. 1,278,983 2,593 *,^ Wynn Macau Ltd. 1,514,800 2,589 Cathay Pacific Airways Ltd. 1,160,280 2,587 Yue Yuen Industrial Holdings Ltd. 723,183 2,353 Hysan Development Co. Ltd. 626,624 1,951 Wing Hang Bank Ltd. 174,616 1,888 ASM Pacific Technology Ltd. 193,859 1,773 Hopewell Holdings Ltd. 552,477 1,746 * Orient Overseas International Ltd. 214,659 1,679 Cheung Kong Infrastructure Holdings Ltd. 443,746 1,663 NWS Holdings Ltd. 826,985 1,548 *,^ Foxconn International Holdings Ltd. 2,113,422 1,488 Television Broadcasts Ltd. 283,375 1,315 Lifestyle International Holdings Ltd. 585,456 1,220 PCCW Ltd. 3,603,347 1,108 * Mongolia Energy Co. Ltd. 2,925,781 1,106 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 200,711 31 Ireland (0.3%) CRH PLC 683,404 14,248 Kerry Group PLC Class A 136,545 4,342 * Governor & Co. of the Bank of Ireland 3,332,341 3,627 * Elan Corp. PLC 484,041 2,288 * Ryanair Holdings PLC ADR 58,879 1,763 WPP PLC ADR 19,480 1,039 * Ryanair Holdings PLC 70,448 353 Israel (0.8%) Teva Pharmaceutical Industries Ltd. 910,279 45,043 Israel Chemicals Ltd. 435,955 5,370 * Bank Leumi Le-Israel BM 1,149,572 4,879 * Bank Hapoalim BM 977,620 3,946 Bezeq Israeli Telecommunication Corp. Ltd. 1,704,685 3,765 * NICE Systems Ltd. 60,658 1,741 * Israel Corp. Ltd. 2,278 1,706 Partner Communications Co. Ltd. 84,164 1,398 Cellcom Israel Ltd. (Registered) 49,139 1,351 Elbit Systems Ltd. 23,080 1,272 * Mizrahi Tefahot Bank Ltd. 123,042 1,013 * Israel Discount Bank Ltd. Class A 514,525 938 Delek Group Ltd. 3,792 881 Makhteshim-Agan Industries Ltd. 228,012 799 Discount Investment Corp. 24,376 462 Ormat Industries 56,604 430 Italy (3.0%) ENI SPA 2,552,195 52,154 UniCredit SPA 15,115,000 42,273 Enel SPA 6,452,756 31,635 Intesa Sanpaolo SPA (Registered) 7,543,854 24,899 Assicurazioni Generali SPA 1,143,378 22,984 Telecom Italia SPA (Registered) 9,191,979 11,699 Fiat SPA 749,630 9,601 Saipem SPA 259,512 9,323 Tenaris SA 462,877 9,245 Snam Rete Gas SPA 1,396,782 6,553 Unione di Banche Italiane SCPA 593,882 6,370 Telecom Italia SPA (Bearer) 5,897,511 6,129 Terna Rete Elettrica Nazionale SPA 1,269,505 5,277 Atlantia SPA 234,558 4,592 Mediaset SPA 698,440 4,489 Finmeccanica SPA 398,829 4,378 * Mediobanca SPA 464,033 4,164 Parmalat SPA 1,702,211 4,119 Banco Popolare SC 631,157 4,016 Prysmian SPA 176,260 2,979 Luxottica Group SPA 113,122 2,941 * Banca Monte dei Paschi di Siena SPA 2,168,082 2,845 Intesa Sanpaolo SPA (Bearer) 917,487 2,379 Banca Popolare di Milano Scarl 389,444 2,060 A2A SPA 1,090,199 1,635 Pirelli & C SPA 233,945 1,635 * Autogrill SPA 113,285 1,401 Exor SPA 63,803 1,273 Banca Carige SPA 562,953 1,265 Mediolanum SPA 214,126 944 Japan (22.1%) Toyota Motor Corp. 2,704,093 94,924 Mitsubishi UFJ Financial Group Inc. 12,482,836 61,840 Honda Motor Co. Ltd. 1,618,892 51,219 Canon Inc. 1,111,435 48,143 Sumitomo Mitsui Financial Group Inc. 1,316,952 40,587 Takeda Pharmaceutical Co. Ltd. 735,530 33,752 Tokyo Electric Power Co. Inc. 1,193,746 32,741 Mizuho Financial Group Inc. 19,659,036 31,868 Sony Corp. 984,835 30,811 Mitsubishi Corp. 1,330,539 28,716 Nintendo Co. Ltd. 97,359 27,179 Panasonic Corp. 1,922,752 25,407 NTT DoCoMo Inc. 15,072 23,945 Softbank Corp. 795,287 23,724 Fanuc Ltd. 187,961 22,189 Mitsui & Co. Ltd. 1,705,120 21,876 East Japan Railway Co. 333,056 21,405 Nippon Telegraph & Telephone Corp. 509,777 21,203 Toshiba Corp. 3,949,786 20,663 Shin-Etsu Chemical Co. Ltd. 402,719 20,010 Komatsu Ltd. 930,290 19,491 Nomura Holdings Inc. 3,463,763 19,478 Tokio Marine Holdings Inc. 709,912 19,409 * Nissan Motor Co. Ltd. 2,436,788 18,657 Hitachi Ltd. 4,429,044 18,381 Seven & I Holdings Co. Ltd. 755,361 18,030 Kansai Electric Power Co. Inc. 742,235 17,975 Nippon Steel Corp. 5,004,073 17,068 Mitsubishi Electric Corp. 1,895,104 16,486 Mitsubishi Estate Co. Ltd. 1,158,995 16,321 Chubu Electric Power Co. Inc. 648,867 16,065 Astellas Pharma Inc. 442,830 14,977 Kyocera Corp. 159,256 14,189 Japan Tobacco Inc. 4,407 14,183 FUJIFILM Holdings Corp. 453,372 14,118 JFE Holdings Inc. 451,074 13,950 KDDI Corp. 2,857 13,928 Denso Corp. 476,060 13,631 Fujitsu Ltd. 1,829,470 12,965 Kao Corp. 530,364 12,541 Daiichi Sankyo Co. Ltd. 661,132 12,289 Mitsui Fudosan Co. Ltd. 822,235 12,167 Central Japan Railway Co. 1,475 11,997 * JX Holdings Inc. 2,204,372 11,941 MS&AD Insurance Group Holdings 529,907 11,726 Sumitomo Corp. 1,104,549 11,723 ITOCHU Corp. 1,477,573 11,500 Tokyo Gas Co. Ltd. 2,521,767 11,435 Bridgestone Corp. 638,227 11,403 Mitsubishi Heavy Industries Ltd. 2,979,383 11,149 Dai-ichi Life Insurance Co. Ltd. 7,848 11,137 Kirin Holdings Co. Ltd. 821,787 10,951 Sharp Corp. 981,077 10,741 Hoya Corp. 426,529 10,124 Asahi Glass Co. Ltd. 990,376 10,086 Nidec Corp. 106,769 10,038 Murata Manufacturing Co. Ltd. 198,888 9,828 Secom Co. Ltd. 205,908 9,459 Keyence Corp. 40,721 9,362 Ricoh Co. Ltd. 657,506 9,081 Tohoku Electric Power Co. Inc. 419,095 9,035 Tokyo Electron Ltd. 168,345 9,029 Kubota Corp. 1,135,548 8,971 Marubeni Corp. 1,619,104 8,687 Terumo Corp. 165,353 8,685 Sumitomo Electric Industries Ltd. 739,309 8,623 Daikin Industries Ltd. 229,849 8,532 Eisai Co. Ltd. 246,905 8,417 Kyushu Electric Power Co. Inc. 371,749 8,403 * NKSJ Holdings Inc. 1,385,583 8,099 ORIX Corp. 102,529 8,050 Sumitomo Metal Industries Ltd. 3,295,577 7,959 Fast Retailing Co. Ltd. 52,079 7,829 Sumitomo Trust & Banking Co. Ltd. 1,393,939 7,714 Shiseido Co. Ltd. 341,332 7,616 Mitsui OSK Lines Ltd. 1,123,692 7,595 Toray Industries Inc. 1,411,568 7,558 TDK Corp. 120,516 7,262 Daiwa Securities Group Inc. 1,626,452 7,032 Osaka Gas Co. Ltd. 1,901,836 7,019 SMC Corp. 52,871 6,989 NEC Corp. 2,548,777 6,868 Sumitomo Metal Mining Co. Ltd. 512,878 6,821 Asahi Breweries Ltd. 378,589 6,701 Suzuki Motor Corp. 318,583 6,668 ^ Sumitomo Chemical Co. Ltd. 1,537,823 6,659 Dai Nippon Printing Co. Ltd. 549,050 6,627 ^ Resona Holdings Inc. 594,171 6,503 Asahi Kasei Corp. 1,235,011 6,451 Nippon Yusen KK 1,497,253 6,324 Sumitomo Realty & Development Co. Ltd. 350,152 6,295 Aeon Co. Ltd. 587,005 6,283 Ajinomoto Co. Inc. 651,525 6,160 West Japan Railway Co. 1,663 6,149 Mitsubishi Chemical Holdings Corp. 1,178,446 6,065 Rohm Co. Ltd. 95,920 6,045 Chugoku Electric Power Co. Inc. 290,296 6,012 Shionogi & Co. Ltd. 291,999 5,970 T&D Holdings Inc. 266,340 5,812 Olympus Corp. 212,377 5,695 Odakyu Electric Railway Co. Ltd. 613,085 5,594 Nitto Denko Corp. 161,379 5,583 Bank of Yokohama Ltd. 1,197,600 5,512 Nikon Corp. 313,558 5,461 Yahoo! Japan Corp. 14,208 5,449 Yamada Denki Co. Ltd. 80,347 5,423 Rakuten Inc. 7,052 5,399 ^ Inpex Corp. 1,072 5,244 Aisin Seiki Co. Ltd. 187,324 5,213 Shikoku Electric Power Co. Inc. 174,411 5,139 Kobe Steel Ltd. 2,442,070 5,112 ^ Kintetsu Corp. 1,587,012 5,110 Hankyu Hanshin Holdings Inc. 1,117,491 5,050 Sekisui House Ltd. 564,163 4,997 * Mitsubishi Motors Corp. 3,797,479 4,942 JS Group Corp. 244,469 4,926 Konica Minolta Holdings Inc. 469,032 4,913 Shizuoka Bank Ltd. 589,838 4,901 Yamato Holdings Co. Ltd. 389,386 4,827 Unicharm Corp. 40,472 4,805 Tokyu Corp. 1,110,150 4,775 Omron Corp. 198,245 4,768 Toyota Industries Corp. 174,765 4,700 Panasonic Electric Works Co. Ltd. 366,878 4,651 Daiwa House Industry Co. Ltd. 469,470 4,611 Tobu Railway Co. Ltd. 796,012 4,561 Chiba Bank Ltd. 743,380 4,536 Toppan Printing Co. Ltd. 551,236 4,536 NTT Data Corp. 1,232 4,482 Nippon Electric Glass Co. Ltd. 341,091 4,335 Nippon Building Fund Inc. Class A 507 4,315 Keihin Electric Express Railway Co. Ltd. 461,807 4,299 Japan Real Estate Investment Corp. 482 4,259 Kuraray Co. Ltd. 339,535 4,248 Daito Trust Construction Co. Ltd. 77,215 4,209 NGK Insulators Ltd. 248,556 4,193 Oriental Land Co. Ltd. 49,298 4,118 Dentsu Inc. 164,478 4,101 OJI Paper Co. Ltd. 839,400 4,051 Hokkaido Electric Power Co. Inc. 180,330 3,862 Chugai Pharmaceutical Co. Ltd. 220,576 3,860 Keio Corp. 569,915 3,831 Hokuriku Electric Power Co. 171,641 3,798 Ibiden Co. Ltd. 124,970 3,722 Mazda Motor Corp. 1,473,940 3,560 Electric Power Development Co. Ltd. 114,906 3,555 Isetan Mitsukoshi Holdings Ltd. 369,789 3,493 Chuo Mitsui Trust Holdings Inc. 980,404 3,471 Kawasaki Heavy Industries Ltd. 1,383,661 3,454 Ono Pharmaceutical Co. Ltd. 83,323 3,443 Isuzu Motors Ltd. 1,171,999 3,442 Nippon Express Co. Ltd. 837,288 3,395 Advantest Corp. 155,609 3,355 JGC Corp. 202,604 3,340 Shimano Inc. 65,580 3,324 * Yamaha Motor Co. Ltd. 249,579 3,225 Mitsubishi Tanabe Pharma Corp. 220,392 3,223 Hirose Electric Co. Ltd. 31,578 3,191 Toyota Tsusho Corp. 209,353 3,180 Fuji Heavy Industries Ltd. 578,655 3,179 Makita Corp. 110,439 3,176 Fukuoka Financial Group Inc. 763,182 3,173 Nitori Co. Ltd. 36,266 3,124 Sumitomo Heavy Industries Ltd. 531,726 3,111 Sony Financial Holdings Inc. 852 3,087 Kurita Water Industries Ltd. 111,382 3,081 JSR Corp. 176,549 3,079 NSK Ltd. 429,760 3,050 Benesse Holdings Inc. 68,228 3,015 Japan Steel Works Ltd. 311,200 3,007 * Mitsubishi Materials Corp. 1,104,195 2,937 Teijin Ltd. 911,519 2,896 MEIJI Holdings Co. Ltd. 67,222 2,885 Trend Micro Inc. 97,044 2,862 Sega Sammy Holdings Inc. 193,834 2,851 * Sanyo Electric Co. Ltd. 1,810,086 2,849 Sekisui Chemical Co. Ltd. 421,104 2,841 * Kawasaki Kisen Kaisha Ltd. 658,730 2,807 * All Nippon Airways Co. Ltd. 816,075 2,759 Furukawa Electric Co. Ltd. 619,843 2,756 Yakult Honsha Co. Ltd. 94,637 2,736 Showa Denko KK 1,382,024 2,731 Obayashi Corp. 634,738 2,703 Lawson Inc. 58,276 2,675 Bank of Kyoto Ltd. 315,812 2,631 *,^ Elpida Memory Inc. 174,751 2,625 Kyowa Hakko Kirin Co. Ltd. 254,735 2,612 SBI Holdings Inc. 19,603 2,601 Nippon Paper Group Inc. 97,697 2,599 Joyo Bank Ltd. 642,983 2,597 Taisho Pharmaceutical Co. Ltd. 132,239 2,574 Sankyo Co. Ltd. 52,580 2,571 Hisamitsu Pharmaceutical Co. Inc. 65,555 2,548 TonenGeneral Sekiyu KK 278,700 2,514 Mitsui Chemicals Inc. 845,188 2,499 Brother Industries Ltd. 229,369 2,458 Stanley Electric Co. Ltd. 141,745 2,449 Jupiter Telecommunications Co. Ltd. 2,376 2,435 Santen Pharmaceutical Co. Ltd. 72,562 2,429 Hachijuni Bank Ltd. 419,370 2,395 Toyo Seikan Kaisha Ltd. 148,862 2,391 Denki Kagaku Kogyo KK 472,357 2,379 ^ GS Yuasa Corp. 365,002 2,356 Nippon Meat Packers Inc. 178,574 2,343 Ube Industries Ltd. 935,316 2,337 THK Co. Ltd. 117,984 2,320 IHI Corp. 1,297,805 2,281 Nisshin Seifun Group Inc. 185,766 2,269 Amada Co. Ltd. 347,602 2,266 Suzuken Co. Ltd. 64,270 2,247 Taiyo Nippon Sanso Corp. 255,807 2,233 FamilyMart Co. Ltd. 62,078 2,218 Nissin Foods Holdings Co. Ltd. 63,120 2,205 Daihatsu Motor Co. Ltd. 186,861 2,198 Shimizu Corp. 580,133 2,187 Dena Co. Ltd. 77,915 2,171 Hokuhoku Financial Group Inc. 1,228,317 2,170 * Sumco Corp. 114,071 2,159 J Front Retailing Co. Ltd. 473,287 2,136 Mitsubishi Gas Chemical Co. Inc. 379,907 2,128 Iyo Bank Ltd. 238,467 2,111 Gunma Bank Ltd. 391,746 2,099 Toho Gas Co. Ltd. 410,466 2,071 Hitachi Chemical Co. Ltd. 102,943 2,044 NTN Corp. 471,099 2,040 NGK Spark Plug Co. Ltd. 156,719 2,019 Mitsubishi UFJ Lease & Finance Co. Ltd. 57,471 2,017 Taisei Corp. 1,006,361 2,009 Takashimaya Co. Ltd. 258,991 2,007 Japan Retail Fund Investment Corp. Class A 1,559 2,002 Toyo Suisan Kaisha Ltd. 92,502 1,996 Chugoku Bank Ltd. 171,351 1,994 Oracle Corp. Japan 37,513 1,986 Kajima Corp. 831,827 1,975 Shimamura Co. Ltd. 21,823 1,975 Nomura Research Institute Ltd. 99,420 1,973 Nishi-Nippon City Bank Ltd. 671,619 1,951 Sojitz Corp. 1,229,722 1,950 Hitachi Construction Machinery Co. Ltd. 94,940 1,929 Yamaguchi Financial Group Inc. 206,421 1,928 Hiroshima Bank Ltd. 490,445 1,927 Kamigumi Co. Ltd. 241,452 1,893 Shimadzu Corp. 245,846 1,880 Daicel Chemical Industries Ltd. 265,860 1,879 Sysmex Corp. 32,500 1,865 Rinnai Corp. 34,664 1,857 TOTO Ltd. 272,262 1,857 Credit Saison Co. Ltd. 146,240 1,854 Minebea Co. Ltd. 332,984 1,840 Hitachi Metals Ltd. 161,989 1,839 Suruga Bank Ltd. 202,578 1,822 Kansai Paint Co. Ltd. 214,336 1,820 JTEKT Corp. 186,906 1,809 Kaneka Corp. 290,400 1,793 77 Bank Ltd. 335,576 1,779 Alfresa Holdings Corp. 38,521 1,776 Aeon Mall Co. Ltd. 80,480 1,763 Tsumura & Co. 58,587 1,760 Ushio Inc. 103,125 1,749 Yamaha Corp. 153,474 1,701 Toho Co. Ltd. 102,126 1,688 Yaskawa Electric Corp. 224,507 1,688 MediPal Holdings Corp. 144,753 1,677 USS Co. Ltd. 22,369 1,676 Seiko Epson Corp. 127,606 1,672 NOK Corp. 102,058 1,668 Casio Computer Co. Ltd. 229,978 1,651 Namco Bandai Holdings Inc. 184,436 1,649 Kikkoman Corp. 155,463 1,643 Keisei Electric Railway Co. Ltd. 272,050 1,640 Sumitomo Rubber Industries Ltd. 165,855 1,639 Nissan Chemical Industries Ltd. 136,160 1,615 Idemitsu Kosan Co. Ltd. 21,526 1,603 Tokyu Land Corp. 441,460 1,603 Toyoda Gosei Co. Ltd. 64,225 1,603 Tokuyama Corp. 310,718 1,556 Mitsui Mining & Smelting Co. Ltd. 567,777 1,552 Marui Group Co. Ltd. 220,413 1,546 Nippon Sheet Glass Co. Ltd. 628,304 1,544 Fuji Electric Holdings Co. Ltd. 553,073 1,537 Air Water Inc. 141,142 1,534 Yamazaki Baking Co. Ltd. 119,887 1,520 Sapporo Hokuyo Holdings Inc. 315,895 1,496 McDonald's Holdings Co. Japan Ltd. 65,601 1,466 Japan Prime Realty Investment Corp. 650 1,466 Asics Corp. 148,367 1,461 Citizen Holdings Co. Ltd. 241,973 1,451 Mitsui Engineering & Shipbuilding Co. Ltd. 697,648 1,450 UNY Co. Ltd. 186,300 1,438 Nomura Real Estate Office Fund Inc. Class A 271 1,430 Konami Corp. 90,074 1,387 Cosmo Oil Co. Ltd. 582,594 1,387 Koito Manufacturing Co. Ltd. 94,800 1,380 Showa Shell Sekiyu KK 184,115 1,355 Tosoh Corp. 499,848 1,335 NHK Spring Co. Ltd. 144,731 1,329 Daido Steel Co. Ltd. 277,294 1,324 Mabuchi Motor Co. Ltd. 26,167 1,314 Nisshinbo Holdings Inc. 126,834 1,311 Mitsumi Electric Co. Ltd. 78,434 1,309 Dowa Holdings Co. Ltd. 247,155 1,298 Mitsubishi Logistics Corp. 112,534 1,292 Mizuho Securities Co. Ltd. 565,851 1,284 Hitachi High-Technologies Corp. 66,842 1,278 Obic Co. Ltd. 6,754 1,275 * Mizuho Trust & Banking Co. Ltd. 1,505,498 1,268 Yokogawa Electric Corp. 212,883 1,256 Tokyo Tatemono Co. Ltd. 380,268 1,237 Sapporo Holdings Ltd. 252,883 1,215 Kinden Corp. 131,808 1,188 Square Enix Holdings Co. Ltd. 61,625 1,185 Hakuhodo DY Holdings Inc. 23,303 1,182 Tokyo Steel Manufacturing Co. Ltd. 97,599 1,166 Dainippon Sumitomo Pharma Co. Ltd. 153,653 1,151 Nisshin Steel Co. Ltd. 685,099 1,149 Nomura Real Estate Holdings Inc. 92,085 1,132 Taiheiyo Cement Corp. 829,424 1,124 Chiyoda Corp. 156,000 1,121 Seven Bank Ltd. 608 1,118 Hino Motors Ltd. 254,344 1,117 Japan Petroleum Exploration Co. 28,344 1,115 Yamato Kogyo Co. Ltd. 43,148 1,049 Otsuka Corp. 15,732 1,024 Itochu Techno-Solutions Corp. 27,973 1,021 Toyota Boshoku Corp. 62,815 992 Coca-Cola West Co. Ltd. 53,129 962 Maruichi Steel Tube Ltd. 47,120 939 NTT Urban Development Corp. 1,157 938 ^ Senshu Ikeda Holdings Inc. 625,828 916 Shinko Electric Industries Co. Ltd. 65,187 861 Ito En Ltd. 52,446 823 ^ Shinsei Bank Ltd. 885,154 814 Canon Marketing Japan Inc. 57,710 784 ABC-Mart Inc. 24,064 781 Aeon Credit Service Co. Ltd. 75,487 755 Jafco Co. Ltd. 30,039 709 ^ Nissha Printing Co. Ltd. 25,672 695 Matsui Securities Co. Ltd. 117,602 694 Fuji Media Holdings Inc. 470 681 Acom Co. Ltd. 38,182 662 Aozora Bank Ltd. 472,486 626 Netherlands (2.7%) Unilever NV 1,596,903 46,969 * ING Groep NV 3,755,184 36,012 Koninklijke Philips Electronics NV 953,269 29,634 Koninklijke KPN NV 1,598,499 22,213 Koninklijke Ahold NV 1,167,092 14,987 Akzo Nobel NV 227,459 13,386 ASML Holding NV 414,984 13,319 Heineken NV 240,405 10,881 TNT NV 363,923 10,848 * Aegon NV 1,530,390 9,192 Reed Elsevier NV 673,548 8,721 Koninklijke DSM NV 150,923 7,156 Wolters Kluwer NV 286,374 5,780 * Randstad Holding NV 107,542 4,829 Heineken Holding NV 107,828 4,228 Fugro NV 65,980 3,485 Corio NV 56,838 3,336 Koninklijke Vopak NV 69,550 2,826 Koninklijke Boskalis Westminster NV 67,218 2,776 SBM Offshore NV 161,242 2,546 Delta Lloyd NV 73,760 1,420 ASML Holding NV ADR 8,519 274 * Aegon NV 860 5 New Zealand (0.1%) Fletcher Building Ltd. 597,272 3,299 Telecom Corp. of New Zealand Ltd. 1,842,632 2,658 Auckland International Airport Ltd. 876,183 1,260 Sky City Entertainment Group Ltd. 563,704 1,241 Contact Energy Ltd. 296,913 1,230 Norway (0.8%) Statoil ASA 1,095,263 22,152 Telenor ASA 813,757 12,524 DnB NOR ASA 959,068 11,868 Yara International ASA 185,395 6,961 Seadrill Ltd. 275,350 6,366 Orkla ASA 754,406 6,244 ^ Norsk Hydro ASA 870,437 4,668 Aker Solutions ASA 161,060 2,084 *,^ Renewable Energy Corp. ASA 485,640 1,332 Portugal (0.3%) Portugal Telecom SGPS SA 569,489 6,266 EDP - Energias de Portugal SA 1,710,595 5,625 Galp Energia SGPS SA Class B 227,982 3,728 Banco Espirito Santo SA 515,873 2,467 Jeronimo Martins SGPS SA 217,768 2,379 ^ Banco Comercial Portugues SA 2,752,802 2,376 * EDP Renovaveis SA 216,658 1,294 Cimpor Cimentos de Portugal SGPS SA 192,932 1,172 Brisa Auto-Estradas de Portugal SA 174,601 1,139 Singapore (1.7%) Singapore Telecommunications Ltd. 7,808,744 17,948 DBS Group Holdings Ltd. 1,679,014 17,820 United Overseas Bank Ltd. 1,196,172 17,499 Oversea-Chinese Banking Corp. Ltd. 2,385,085 15,872 Keppel Corp. Ltd. 1,251,377 8,610 CapitaLand Ltd. 2,495,314 7,283 Singapore Airlines Ltd. 523,720 6,026 Wilmar International Ltd. 1,251,824 5,783 * Genting Singapore PLC 5,912,278 5,538 City Developments Ltd. 533,861 4,761 Singapore Exchange Ltd. 843,263 4,760 Singapore Press Holdings Ltd. 1,481,749 4,507 Fraser and Neave Ltd. 962,729 3,894 Singapore Technologies Engineering Ltd. 1,625,716 3,881 Noble Group Ltd. 2,902,800 3,534 CapitaMall Trust 2,173,404 3,058 SembCorp Industries Ltd. 959,023 2,982 Golden Agri-Resources Ltd. 6,542,260 2,773 Jardine Cycle & Carriage Ltd. 104,899 2,766 ^ Olam International Ltd. 1,177,974 2,441 SembCorp Marine Ltd. 814,386 2,402 Ascendas Real Estate Investment Trust 1,475,174 2,304 ComfortDelgro Corp. Ltd. 1,858,863 2,193 CapitaMalls Asia Ltd. 1,340,000 2,104 Keppel Land Ltd. 699,000 2,083 Yangzijiang Shipbuilding Holdings Ltd. 1,446,000 1,545 UOL Group Ltd. 467,201 1,360 *,^ Neptune Orient Lines Ltd. 888,562 1,344 ^ Cosco Corp. Singapore Ltd. 978,993 1,184 StarHub Ltd. 590,055 1,025 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 296,075 24 Spain (3.8%) Banco Santander SA 8,068,697 104,821 Telefonica SA 3,961,579 89,712 Banco Bilbao Vizcaya Argentaria SA 3,490,436 46,807 Iberdrola SA 3,859,952 27,160 Repsol YPF SA 717,733 16,923 Inditex SA 213,557 14,127 ^ ACS Actividades de Construccion y Servicios SA 138,381 5,996 Banco Popular Espanol SA 846,356 5,592 ^ Banco de Sabadell SA 938,372 5,328 Abertis Infraestructuras SA 291,332 4,917 Red Electrica Corp. SA 106,645 4,662 Criteria Caixacorp SA 828,489 4,042 Ferrovial SA 433,944 3,798 Gas Natural SDG SA 227,083 3,792 Enagas 175,232 3,229 Iberdrola Renovables SA 826,560 2,889 Mapfre SA 741,301 2,438 Acciona SA 24,986 2,200 ^ Zardoya Otis SA 137,659 2,147 ^ Bankinter SA 278,886 2,085 Acerinox SA 98,231 1,684 * Gamesa Corp. Tecnologica SA 191,238 1,667 * Iberia Lineas Aereas de Espana SA 463,384 1,573 ^ Grifols SA 136,552 1,521 Telefonica SA ADR 21,689 1,484 Indra Sistemas SA 89,163 1,454 ^ Banco de Valencia SA 212,487 1,275 Gestevision Telecinco SA 94,932 1,088 ^ Fomento de Construcciones y Contratas SA 37,517 974 Sweden (3.0%) Telefonaktiebolaget LM Ericsson Class B 2,952,299 32,576 Nordea Bank AB 3,166,344 31,601 Hennes & Mauritz AB Class B 1,002,341 31,596 TeliaSonera AB 2,199,370 15,903 Svenska Handelsbanken AB Class A 480,534 13,770 * Volvo AB Class B 1,068,402 13,315 Sandvik AB 990,147 12,796 Atlas Copco AB Class A 658,865 10,776 Skandinaviska Enskilda Banken AB Class A 1,382,473 9,489 Investor AB Class B 446,213 8,406 Svenska Cellulosa AB Class B 560,162 8,080 * Swedbank AB Class A 690,216 7,878 SKF AB 381,497 7,279 Millicom International Cellular SA 74,411 6,891 Assa Abloy AB Class B 305,383 6,751 Skanska AB Class B 390,299 6,601 Scania AB Class B 313,277 5,774 Atlas Copco AB Class B 381,933 5,697 Swedish Match AB 233,258 5,506 Tele2 AB 306,923 5,444 Electrolux AB Class B 234,584 5,235 Alfa Laval AB 330,062 5,113 Getinge AB 195,856 4,337 Kinnevik Investment AB Class B 213,907 4,016 Boliden AB 269,518 3,204 Modern Times Group AB Class B 49,771 3,121 Securitas AB Class B 305,951 3,106 Ratos AB 99,276 2,834 Husqvarna AB 398,191 2,812 SSAB AB Class A 176,524 2,556 Holmen AB 52,680 1,383 SSAB AB Class B 81,023 1,042 Switzerland (7.7%) Nestle SA 3,399,146 168,009 Novartis AG 2,068,512 100,557 Roche Holding AG 688,719 89,551 * UBS AG 3,542,708 60,138 Credit Suisse Group AG 1,103,237 50,007 ABB Ltd. 2,163,622 43,674 Zurich Financial Services AG 144,554 33,736 Syngenta AG 92,788 20,493 Cie Financiere Richemont SA 511,732 19,979 Holcim Ltd. 240,315 16,049 Swiss Reinsurance Co. Ltd. 344,906 15,883 Swatch Group AG (Bearer) 30,238 9,370 Swisscom AG 22,843 8,555 SGS SA 5,365 7,538 Julius Baer Group Ltd. 202,185 7,070 Givaudan SA 7,484 6,903 Synthes Inc. 58,065 6,683 Geberit AG 38,315 6,266 Adecco SA 120,321 6,135 Kuehne & Nagel International AG 52,818 5,666 Sonova Holding AG 45,195 5,484 Schindler Holding AG (Bearer) 47,594 4,268 * Actelion Ltd. 99,905 4,042 Baloise Holding AG 49,272 3,948 Sika AG 2,014 3,793 Lonza Group AG 44,798 3,484 Swiss Life Holding AG 30,062 3,159 *,^ Logitech International SA 178,316 2,805 Lindt & Spruengli AG 110 2,693 Swatch Group AG (Registered) 42,540 2,392 GAM Holding Ltd. 202,513 2,343 Nobel Biocare Holding AG 121,645 2,049 Aryzta AG 50,154 2,049 Lindt & Spruengli AG 848 1,910 Schindler Holding AG 20,982 1,843 Pargesa Holding SA 26,630 1,830 Straumann Holding AG 7,600 1,666 Aryzta AG 29,041 1,188 * UBS AG 24,848 422 United Kingdom (21.5%) HSBC Holdings PLC 17,079,459 173,684 BP PLC 18,399,346 117,665 Vodafone Group PLC 49,023,286 114,307 GlaxoSmithKline PLC 5,089,168 88,855 Rio Tinto PLC 1,420,055 73,496 AstraZeneca PLC 1,423,743 71,386 Royal Dutch Shell PLC Class B 2,642,688 69,818 British American Tobacco PLC 1,957,316 67,341 BHP Billiton PLC 2,163,522 66,278 Barclays PLC 11,212,514 58,073 Standard Chartered PLC 1,985,425 57,362 BG Group PLC 3,309,024 53,067 * Anglo American PLC 1,290,562 51,030 Royal Dutch Shell PLC Class A 1,824,358 50,302 Tesco PLC 7,827,747 48,002 Royal Dutch Shell PLC Class A 1,651,426 45,481 Diageo PLC 2,455,112 42,607 * Lloyds Banking Group PLC 39,358,365 42,480 Unilever PLC 1,258,185 35,747 Xstrata PLC 2,016,802 32,082 Reckitt Benckiser Group PLC 600,264 29,432 Imperial Tobacco Group PLC 997,993 28,240 SABMiller PLC 929,733 28,228 National Grid PLC 3,392,484 27,175 Centrica PLC 5,027,896 23,965 Prudential PLC 2,483,575 21,613 BT Group PLC 7,595,178 16,968 BAE Systems PLC 3,457,103 16,949 Tullow Oil PLC 866,596 16,739 Rolls-Royce Group PLC 1,816,763 16,534 Scottish & Southern Energy PLC 904,259 15,734 Compass Group PLC 1,830,339 15,218 Aviva PLC 2,717,501 15,218 * Royal Bank of Scotland Group PLC 16,593,006 12,990 Shire PLC 551,444 12,613 British Sky Broadcasting Group PLC 1,118,275 12,475 Pearson PLC 796,215 12,379 WPP PLC 1,133,835 12,057 Reed Elsevier PLC 1,189,774 10,309 Old Mutual PLC 5,321,272 10,088 * Cairn Energy PLC 1,370,547 10,039 Experian PLC 1,006,315 9,913 WM Morrison Supermarkets PLC 2,078,626 8,644 Marks & Spencer Group PLC 1,549,987 8,378 International Power PLC 1,491,559 8,363 Legal & General Group PLC 5,742,066 8,061 Randgold Resources Ltd. 88,225 7,922 Kingfisher PLC 2,312,827 7,812 Smith & Nephew PLC 868,999 7,561 Land Securities Group PLC 742,482 7,130 Standard Life PLC 2,187,841 6,940 Capita Group PLC 609,575 6,877 RSA Insurance Group PLC 3,348,094 6,695 Smiths Group PLC 381,710 6,682 ARM Holdings PLC 1,283,912 6,603 J Sainsbury PLC 1,178,007 6,354 * Wolseley PLC 277,505 6,259 Next PLC 184,512 6,219 British Land Co. PLC 848,786 6,149 United Utilities Group PLC 667,023 6,122 Aggreko PLC 254,394 6,116 Vodafone Group PLC ADR 255,762 6,005 Antofagasta PLC 385,447 5,971 Carnival PLC 163,772 5,915 Man Group PLC 1,673,570 5,702 Associated British Foods PLC 348,615 5,615 Johnson Matthey PLC 211,566 5,611 Burberry Group PLC 424,553 5,607 G4S PLC 1,378,957 5,598 * Autonomy Corp. PLC 213,427 5,507 ^ Resolution Ltd. 1,418,871 5,299 Petrofac Ltd. 255,465 5,008 Inmarsat PLC 430,245 4,977 Sage Group PLC 1,295,006 4,854 Severn Trent PLC 231,168 4,748 Vedanta Resources PLC 119,489 4,574 AMEC PLC 324,860 4,448 Admiral Group PLC 195,703 4,444 Tomkins PLC 869,593 4,416 Intercontinental Hotels Group PLC 253,368 4,392 3i Group PLC 950,251 4,234 Serco Group PLC 483,876 4,202 Hammerson PLC 688,548 4,196 Cobham PLC 1,123,927 4,188 Rexam PLC 858,541 4,164 Kazakhmys PLC 210,973 4,020 Whitbread PLC 172,359 3,808 * Lonmin PLC 152,231 3,746 Eurasian Natural Resources Corp. PLC 252,640 3,590 Bunzl PLC 323,657 3,504 Investec PLC 451,298 3,502 ICAP PLC 548,691 3,448 Invensys PLC 795,280 3,333 Home Retail Group PLC 864,624 3,240 Segro PLC 717,736 3,151 Babcock International Group PLC 355,184 3,087 * ITV PLC 3,647,869 2,959 Fresnillo PLC 176,677 2,855 Firstgroup PLC 470,453 2,715 Cable & Wireless Worldwide PLC 2,540,342 2,661 Balfour Beatty PLC 669,792 2,616 Capital Shopping Centres Group PLC 455,215 2,447 Thomas Cook Group PLC 841,596 2,402 Schroders PLC 109,190 2,204 *,^ British Airways PLC 569,024 1,958 TUI Travel PLC 551,798 1,821 London Stock Exchange Group PLC 145,808 1,480 Total Common Stocks (Cost $8,614,496) Market Value Coupon Shares ($000) Temporary Cash Investments (0.7%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.297% 60,190,524 60,191 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.300% 10/27/10 750 750 4 Federal Home Loan Bank 0.300% 11/19/10 3,000 2,998 4,5 Freddie Mac Discount Notes 0.230% 10/12/10 2,000 1,999 4 Freddie Mac Discount Notes 0.321% 12/15/10 3,000 2,998 Total Temporary Cash Investments (Cost $68,933) Total Investments (100.5%) (Cost $8,683,429) Other Assets and Liabilities-Net (-0.5%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $56,459,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $60,191,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $2,749,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, Developed Markets Index Fund maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also may enter into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures and forward currency contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Developed Markets Index Fund ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index September 2010 198 7,081 318 FTSE 100 Index September 2010 61 5,011 208 Topix Index September 2010 47 4,594 12 S&P ASX 200 Index September 2010 26 2,626 84 Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At July 31, 2010, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Appreciation (Depreciation) Contract Settlement Date Receive Deliver ($000) 9/22/10 EUR 5,030 USD 6,552 246 9/22/10 GPB 3,064 USD 4,798 136 9/22/10 AUD 2,823 USD 2,539 113 9/15/10 JPY 396,449 USD 4,577 51 AUDAustralian dollar. EUREuro. GBPBritish pound. JPYJapanese yen. USDU.S. dollar. At July 31, 2010, counterparties had deposited in segregated accounts securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
